Exhibit 10.2

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

Redacted portions are indicated by [****]1

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into effective as
of October 26, 2012 (the “Effective Date”) by and between BIOMARIN
PHARMACEUTICAL INC., a Delaware corporation having offices at 105 Digital Drive,
Novato, CA 94901 (“BioMarin”), and CATALYST PHARMACEUTICAL PARTNERS, INC., a
Delaware corporation having offices at 355 Alhambra Circle, Suite 1500, Coral
Gables, Florida, 33134 (“Catalyst”).

RECITALS

WHEREAS, BioMarin possesses expertise, intellectual property rights and
proprietary technology related to amifampridine phosphate (marketed as
Firdapse™) and its use for treating Lambert Eaton Myasthenic Syndrome (“LEMS”);

WHEREAS, Catalyst possesses expertise in the research, development,
manufacturing and commercialization of human pharmaceuticals, with a focus on
neurological disorders;

WHEREAS, BioMarin desires to grant to Catalyst, and Catalyst desires to receive,
exclusive rights to develop and commercialize products incorporating the
Licensed Compound in all Indications in the Territory (as such terms are defined
below); and

WHEREAS, concurrently with this Agreement, the Parties are entering into a
Convertible Promissory Note and Note Purchase Agreement (the “Catalyst Note
Purchase Agreement”) under which, in exchange for a payment of U.S. $5,000,000,
Catalyst shall issue to BioMarin a convertible promissory note convertible into
shares of Common Stock of Catalyst, as set forth in such Catalyst Note Purchase
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 “Affiliate” means a person, corporation, partnership or other entity that
controls, is controlled by or is under common control with a Party. For purposes
of this Section 1.1, the word “control” (with a correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one or more intermediaries, to direct the
management and policies of such entity, whether through the ownership of at
least fifty percent (50%) of the voting stock of such entity, or by contract or
otherwise.

 

 

1 

[****] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.2 “BioMarin Invention” means an Invention that is invented solely by or on
behalf of BioMarin or its Affiliates.

1.3 “BioMarin Ongoing Study” means the studies set forth on Exhibit A.

1.4 “Calendar Quarter” means each three (3) month period commencing
January 1, April 1, July 1, or October 1.

1.5 “Calendar Year” means each twelve (12) month period commencing January 1.

1.6 “Catalyst Invention” means an Invention that is invented solely by or on
behalf of Catalyst or its Affiliates.

1.7 “Catalyst Know-How” means all Know-How:

(a) Controlled by Catalyst and/or its Affiliates as of the Effective Date that:
(i) covers a Licensed Compound, a Licensed Product, or the manufacture or use of
a Licensed Compound or Licensed Product; or (ii) is necessary or useful for the
Development, Manufacture, or Commercialization of Licensed Products in the
Field; or

(b) Controlled by Catalyst and/or its Affiliates during the term of this
Agreement, and is a Catalyst Invention.

1.8 “Catalyst Patent” means all Patents:

(a) Controlled by Catalyst and/or its Affiliates as of the Effective Date that
(i) claim a Licensed Compound, a Licensed Product, or the manufacture or use of
a Licensed Compound or Licensed Product; or (ii) are necessary or useful for the
Development, Manufacture, or Commercialization of Licensed Products in the
Field; or

(b) Controlled by Catalyst and/or its Affiliates during the term of this
Agreement that (i) claim a Catalyst Invention; or (ii) are a continuation,
divisional, continuation-in-part (solely to the extent claiming subject matter
disclosed in a Patent described in clause (a) above), foreign counterpart,
substitution, extension, registration, confirmation, reissue, re-examination,
supplementary protection certificates, confirmation patents, patent of additions
or renewal of, or issue from, any Patent described in clause (a) above.

1.9 “Catalyst Technology” means the Catalyst Know-How, the Catalyst Patents, and
Catalyst’s interest in Joint Inventions and Joint Patents.

1.10 “Clinical Trial” means a human clinical trial of a Licensed Product that
would satisfy the requirements of 21 C.F.R. §312.21 (as amended from time to
time) or other comparable regulation imposed by an applicable Regulatory
Authority in any country other than the U.S.

1.11 “Combination Product” means a pharmaceutical product that contains both
(a) a Licensed Product or Licensed Compound and (b) one or more other active
pharmaceutical ingredients for which rights are not included in the license
granted in Section 2.1, but, with respect to the items in (b), which may each or
collectively form the basis for a separate product.

1.12 “Commercialization” means the marketing, promotion, sale, offer for sale
and/or distribution of a Licensed Product. “Commercialize” has a correlative
meaning.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.13 “Confidential Information” means all information (whether in written, oral,
electronic, visual, tangible, or other form) and materials, including, without
limitation, biological and other tangible materials, that are disclosed by one
Party to the other Party prior to the Effective Date or during the term of this
Agreement that is not subject to the provisions of Section 11.2.

1.14 “Controlled” means, with respect to any intellectual property right, that
the Party owns or has a license to such intellectual property right and has the
ability to grant to the other Party a license, sublicense, or access (as
appropriate) to, such intellectual property right as provided for herein without
violating the terms of any agreement or other arrangements with any Third Party
existing at the time such Party would be first required hereunder to grant the
other Party such license, sublicense, or access.

1.15 “Development” means all activities, including research, pre-clinical
development activities, Clinical Trials and supporting laboratory studies,
relating to obtaining, maintaining or expanding Regulatory Approval(s) of a
Licensed Product. “Develop” and “Developing” have correlative meanings. For
clarity, Development includes Post-Marketing Studies and excludes Manufacturing
and Commercialization.

1.16 “Development Plan” has the meaning set forth in Section 3.4.

1.17 “Diligent Efforts” means, with respect to a Party’s obligations under this
Agreement to Manufacture, Develop or Commercialize a Licensed Product, the
carrying out of such obligations or tasks with a level of efforts and resources
consistent with the efforts of such Party with respect to the research,
development or commercialization of a similar pharmaceutical product as such
Licensed Product with similar market potential, profit potential or strategic
value resulting from its own research efforts, taking into account technical and
regulatory factors, target product profiles, product labeling, past performance,
costs, economic return, the regulatory environment and competitive market
conditions in the therapeutic market or niche, all based on conditions then
prevailing. Diligent Efforts requires that the Party: (a) promptly assign
responsibility for such obligations or tasks to specific employee(s) who are
held accountable for progress and monitor such progress on an on-going basis,
(b) set and consistently seek to achieve specific and meaningful objectives for
carrying out such obligations, and (c) consistently make and implement decisions
and allocate resources designed to advance progress with respect to such
objectives.

1.18 “Dollars” or “$” means the legal tender of the U.S.

1.19 “Drug Approval Application” means a New Drug Application (each, a “NDA”),
as defined in the United States Public Health Service Act or the United States
Food, Drug, and Cosmetic Act, as amended, and the regulations promulgated
thereunder, or any corresponding foreign application in a country other than the
U.S.

1.20 “EMA” means European Medicines Agency, and any successor thereto.

1.21 “Executive Officer” means, with respect to each Party, the Chief Executive
Officer of such Party, or another officer designated by such person.

1.22 “EU” means the European Union, as constituted as of the Effective Date and
as its membership may be altered from time to time and any successor thereto.

1.23 “EUSA License” has the meaning set forth in Section 2.6(a).

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.24 “FDA” means the U.S. Food and Drug Administration, and any successor
thereto.

1.25 “Field” means all human or animal Indications.

1.26 “Firdapse” means Licensed Product in the form which, as of the Effective
Date, is the subject of BioMarin’s U.S. Regulatory Filings, the specifications
of which are described on Exhibit B-1.

1.27 “First Commercial Sale” means, with respect to a country in the Territory,
the first sale to a Third Party of a Licensed Product in such country by
Catalyst, its Affiliate, or Sublicensee.

1.28 “GAAP” means U.S. generally accepted accounting principles, consistently
applied.

1.29 Huxley Stock Purchase Agreement means the Stock Purchase Agreement dated
October 20, 2009, as amended on March 26, 2010, by and among BioMarin
Pharmaceutical Inc., Huxley Pharmaceuticals, Inc. (“Huxley”) and the
stockholders of Huxley set forth on the signature pages to the Huxley Stock
Purchase Agreement (“Former Stockholders of Huxley”).

1.30 “IND” means an investigational new drug application in the U.S. or any
equivalent Regulatory Filing in a foreign country.

1.31 “IND-Enabling Study” means an in vivo animal study for a Licensed Product
designed to provide data that can be used to support a filing of an IND for such
Licensed Product. An IND-Enabling Study may include, without limitation, a GLP
toxicology study and pharmacokinetic study.

1.32 “Indication” means the treatment, prevention, detection, diagnosis,
prognosis, monitoring or predisposition testing of any disease, state or
condition.

1.33 “Invention” means any and all inventions and improvements thereto, as
determined under U.S. patent laws, relating to a Licensed Compound, a Licensed
Product, or the Manufacture or use of a Licensed Compound or Licensed Product,
that are conceived, reduced to practice or discovered by or on behalf of a Party
(and/or its Affiliates) after the Effective Date during a Party’s performance of
obligations or exercise of rights under this Agreement.

1.34 “Joint Development Costs” means all Third Party and out-of-pocket costs
incurred by or on behalf of either Party or an Affiliate, calculated in
accordance with GAAP consistently applied, that are reasonably and directly
allocable to the Joint Post-Marketing Studies. Joint Development Costs shall
include costs of contract research organizations and other Third Party vendors;
costs of the Licensed Compound and/or Licensed Product; and other out-of-pocket
costs actually incurred by each Party, but shall specifically exclude corporate
overhead of each Party, and all internal FTE costs.

1.35 “Joint Invention” means an Invention invented jointly by or on behalf of
both Parties (and/or their Affiliates).

1.36 “Joint Patent” means a Patent claiming a Joint Invention.

1.37 “Joint Post-Marketing Study” has the meaning set forth in Section 3.5.

1.38 “Know-How” means inventions, discoveries, trade secrets, information,
experience, data, formulas, procedures and results, including without limitation
physical, chemical, biological, toxicological, pharmacological, clinical, and
veterinary data, dosage regimens, control assays and product specifications, but
excluding any Patents.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.39 “Knowledge” means, with respect to a Party, the good faith understanding of
the facts and information in the possession of an officer of such Party or its
Affiliates, without any duty to conduct any additional investigation with
respect to such facts and information by reason of the execution of this
Agreement. For purposes of this definition, an “officer” means any person in the
position of vice president, senior vice president, president or chief executive
officer of a Party.

1.40 “Licensed Compound” means (a) 3,4-Diaminopyridine, the chemical structure
of which is set forth on Exhibit B-2; and (b) any derivatives, isomers,
metabolites, prodrugs, acid forms, base forms, salt forms, or modified versions
of such compound in (a).

1.41 “Licensed Know-How” means all Know-How:

(a) Controlled by BioMarin and/or its Affiliates as of the Effective Date that:
(i) covers a Licensed Compound, a Licensed Product, or the manufacture or use of
a Licensed Compound or Licensed Product; or (ii) is necessary or useful for the
Development, Manufacture, or Commercialization of Licensed Products in the
Field; or

(b) Controlled by BioMarin and/or its Affiliates during the term of this
Agreement, and is (i) a BioMarin Invention or (ii) an “Improvement” (as defined
in the EUSA License) under the EUSA License.

1.42 “Licensed Patent” means all Patents:

(a) Controlled by BioMarin and/or its Affiliates as of the Effective Date that
(i) claim a Licensed Compound, a Licensed Product, or the manufacture or use of
a Licensed Compound or Licensed Product; or (ii) are necessary or useful for the
Development, Manufacture, or Commercialization of Licensed Products in the
Field; or

(b) Controlled by BioMarin and/or its Affiliates during the term of this
Agreement that (i) claim a BioMarin Invention; (ii) claim an “Improvement” (as
defined in the EUSA License); (iii) claim a Licensed Compound, a Licensed
Product, or the manufacture or use of a Licensed Compound or Licensed Product;
or (iv) are a continuation, divisional, continuation-in-part (solely to the
extent claiming subject matter disclosed in a Patent described in clause
(a) above), foreign counterpart, substitution, extension, registration,
confirmation, reissue, re-examination, supplementary protection certificates,
confirmation patents, patent of additions or renewal of, or issue from, any
Patent described in clause (a) above.

Licensed Patents shall include the Patents set forth on Exhibit C.

1.43 “Licensed Product” means any pharmaceutical product that contains a
Licensed Compound, either alone or with one or more other pharmaceutical
ingredients, and including all formulations, line extensions and modes of
administration thereof.

1.44 “Licensed Technology” means the Licensed Know-How, the Licensed Patents,
the Licensed Trademarks, and BioMarin’s interest in Joint Inventions and Joint
Patents.

1.45 “Licensed Trademarks” means the trademarks set forth on Exhibit D.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.46 “Manufacturing” means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, inspection,
receiving, holding and shipping of the Licensed Compound and/or Licensed
Products, or any raw materials or packaging materials with respect thereto, or
any intermediate of any of the foregoing, including process and cost
optimization, process qualification and validation, commercial manufacture,
stability and release testing, quality assurance and quality control. For
clarity, “Manufacture” has a correlative meaning.

1.47 “Marks” has the meaning set forth in Section 9.5.

1.48 “Net Sales” means:

 

  (a) [****]

 

  (b) [****]

 

  (c) [****]

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Net Sales shall be determined in accordance with GAAP with respect to the
transactions in question.

1.49 “Party” means BioMarin or Catalyst individually, and “Parties” means
BioMarin and Catalyst collectively.

1.50 “Patents” means (a) U.S. patents, re-examinations, reissues, renewals,
extensions and term restorations, and foreign counterparts thereof, and
(b) pending applications for U.S. patents, including, without limitation,
provisional applications, continuations, continuations-in-part, divisional and
substitute applications, inventors’ certificates, and extensions, and foreign
counterparts of any of the foregoing.

1.51 “Phase 3 Clinical Trial” means a human Clinical Trial of a Licensed Product
on sufficient numbers of patients to establish the safety and efficacy of a
Licensed Product for the desired claims and Indications, as more precisely
defined by 21 C.F.R. § 312.21(c) (or its successor regulation) and corresponding
rules and regulations in other countries and that is designed to support a Drug
Approval Application without further clinical studies. For clarity, a phase 2/3
trial designed to support a filing for Regulatory Approval shall be deemed a
Phase 3 Clinical Trial.

1.52 “Post-Marketing Study” means a product support clinical trial of a Licensed
Product that is commenced after receipt of Regulatory Approval in the country
where such trial is conducted. Post-Marketing Studies may include
epidemiological studies, modeling and pharmacoeconomic studies, “post-marketing
surveillance trials” and investigator-sponsored clinical trials studying a
Licensed Product.

1.53 “Regulatory Approval” means, with respect to a Licensed Product and a
particular regulatory jurisdiction, the approval of a Drug Approval Application
by the applicable regulatory authority in such regulatory jurisdiction and any
other regulatory approvals required to sell such Licensed Product in such
regulatory jurisdiction.

1.54 “Regulatory Authority” means the applicable national (e.g., the FDA),
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity that, in each case, governs the
approval of a Licensed Product in such applicable regulatory jurisdiction.

1.55 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Licensed Product other than Patents, including, without limitation, rights
conferred in the U.S. under the Hatch-Waxman Act or the FDA Modernization Act of
1997 (including pediatric exclusivity), under the Orphan Drug Act (implemented
under the rules set forth in 21 CFR Part 316), or rights similar thereto outside
the U.S. designed to prevent the entry of generic product(s) onto the market.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.56 “Regulatory Filings” means all applications, filings, dossiers and the like
submitted to a Regulatory Authority in a particular jurisdiction for the purpose
of obtaining Regulatory Approval of a Licensed Product from that regulatory
authority with respect to such jurisdiction. Regulatory Filings shall include,
but not be limited to, all INDs and Drug Approval Applications for Licensed
Product.

1.57 “Royalty Term” means the term during which royalties are payable for a
given Licensed Product, as determined under Section 7.4(b).

1.58 “ROW” means the entire world, excluding the Territory.

1.59 “Sublicensee” means any Third Party granted a sublicense (in whole or in
part) to the rights licensed to Catalyst pursuant to Section 2.1 hereof.

1.60 “Territory” means the U.S., Canada, and Mexico and their respective
territories, protectorates and possessions.

1.61 “Third Party” means any person or entity other than a Party or its
Affiliates.

1.62 “U.S.” means the United States of America.

ARTICLE 2

LICENSE

2.1 License to Catalyst. Subject to the terms and conditions of this Agreement,
BioMarin hereby grants to Catalyst, under the Licensed Technology:

(a) an exclusive (even as to BioMarin and its Affiliates), royalty-bearing
license, including the right to grant and authorize sublicenses in accordance
with Section 2.2, to Commercialize Licensed Products in the Field in the
Territory;

(b) a co-exclusive (with BioMarin and its Affiliates as provided in
Section 2.3(b)), royalty-bearing license to use, Develop, Manufacture and import
Licensed Products in the Field in the Territory; and

(c) a non-exclusive license: (i) subject to Section 3.6(b), to Develop Licensed
Products in the Field in the ROW solely to support Regulatory Filings and
Regulatory Approvals for Licensed Products in the Territory; and (ii) to
Manufacture Licensed Products in the ROW solely to support Development and
Commercialization of Licensed Products in the Field in the Territory, in each
case, (i) and (ii), which shall be royalty-bearing with respect to Licensed
Products Commercialized in the Territory.

2.2 Sublicensing. The licenses granted to Catalyst in Sections 2.1 are freely
sublicensable; provided that (a) Catalyst shall comply with the terms of
Section 2.2 of the EUSA License, (b) Catalyst shall provide to BioMarin and EUSA
within 30 days of the effective date of any sublicense with the name of each
Sublicensee of its rights under this Article 2 and a copy of the applicable
sublicense agreement (provided that Catalyst may redact portions of such
sublicense agreement (or amendments) to the extent that such portions solely
relate to any sublicensees’ proprietary information, technology, or research,
development, or commercialization plans and as reasonably necessary to comply
with any confidentiality provisions of such sublicense; and (c) Catalyst shall
remain responsible and liable for each Sublicensee’s compliance with the
applicable terms and conditions of this Agreement.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2.3 BioMarin Retained Rights. For the avoidance of doubt, BioMarin shall retain,
under the Licensed Technology:

(a) the exclusive rights under the Licensed Technology to Develop, use,
Commercialize, Manufacture and import Licensed Products in the ROW, subject to
the license granted in Section 2.1(c); and

(b) the co-exclusive (with Catalyst) rights under the Licensed Technology to
use, Develop, Manufacture and import Licensed Products in the Field in the
Territory, subject to Section 3.6(c).

2.4 No Non-Permitted Use. Catalyst hereby covenants that it shall not, nor shall
it cause or permit any Affiliate or Sublicensee to, use or practice, directly or
indirectly, any Licensed Technology for any purposes other than those expressly
permitted by this Agreement.

2.5 No Other Licenses. Neither Party grants to the other Party any rights or
licenses in or to any intellectual property, whether by implication, estoppel,
or otherwise, other than the license rights that are expressly granted under
this Agreement.

2.6 Third Party Agreements.

(a) The license granted to Catalyst in Section 2.1 includes a sublicense under
Licensed Technology that is licensed to BioMarin (or its Affiliate) by EUSA
Pharma SAS (“EUSA”) pursuant to an Exclusive License and Sublicense Agreement
between EUSA and BioMarin Huxley Ltd. (as successor to Huxley Pharmaceuticals,
Inc.), dated April 23, 2009, as amended on September 30, 2009 and March 26, 2010
(such license agreement, the “EUSA License”). Such sublicense is subject to the
limitations set forth in Sections 5 and 6 of the EUSA License that set forth
constraints on BioMarin’s ability to prosecute or enforce Licensed Patents
licensed pursuant to such license. As further set forth in Section 7.5 below,
Catalyst shall be responsible for paying to BioMarin certain milestones and
royalties owed by BioMarin or its Affiliates to EUSA under the EUSA License.
BioMarin shall not make any amendment to the EUSA License that would materially
alter Catalyst’s rights hereunder without the prior written consent of Catalyst.

(b) Catalyst shall be solely responsible for obtaining, at its sole expense, any
agreements with Third Parties required in order for Catalyst to perform
research, Development, Manufacturing, and Commercialization activities with
respect to Licensed Products (“Third Party Agreements”). Without limiting the
generality of the foregoing, Catalyst and its Affiliates shall not be permitted
to credit against amounts due under this Agreement any costs and expenses that
they incur under or as a result of such Third Party Agreements. Catalyst shall
use reasonable commercial efforts to negotiate Third Party Agreements that
(i) may be assigned to BioMarin in accordance with Section 13.5(c)(vi), and
(ii) provide for the sublicense to BioMarin, pursuant to Section 13.5(c)(i), of
any Know-How or Patents that claim or cover Licensed Products and that are
licensed by Catalyst from a Third Party. Catalyst shall also cause such Third
Parties engaged by it to be bound by written obligations of confidentiality
consistent with those contained herein and, as applicable, by obligations
requiring the assignment of intellectual property and work product to Catalyst,
sufficient to enable Catalyst to comply with its obligations under
Section 13.5(c).

2.7 Exclusivity. Catalyst hereby covenants that during the term of this
Agreement, except as permitted under this Agreement, including Section 2.1, or
as otherwise permitted with the prior written consent of BioMarin, Catalyst and
its Affiliates will not

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

research, develop or seek regulatory approval, commercialize or distribute,
personally or through the intermediary of a Third Party or its Affiliates or
subsidiaries, products containing the Licensed Compound in the ROW.
Notwithstanding Section 2.3(b), during the term of this Agreement, except as
permitted with the prior written consent of Catalyst, BioMarin and its
Affiliates will not research, develop or seek regulatory approval, commercialize
or distribute, personally or through the intermediary of a Third Party or its
Affiliates or subsidiaries, products containing the Licensed Compound in the
Territory for any Indication other than LEMS.

2.8 License to BioMarin. Catalyst hereby grants to BioMarin a non-exclusive
license during the term of this Agreement under Catalyst Know-How that relates
to the Manufacture of Licensed Compound or Licensed Product, to Manufacture
Licensed Products solely to support Development and Commercialization of
Licensed Products for the LEMS Indication in the ROW.

ARTICLE 3

DEVELOPMENT

3.1 Overview. Catalyst shall be solely responsible, at its sole cost, for the
Development of Licensed Products in the Field in the Territory; provided that
BioMarin shall be responsible for fifty percent (50%) of the Joint
Post-Marketing Studies as described in Section 3.5.

3.2 Technology Transfer. BioMarin shall and shall cause its Affiliates to
transfer to Catalyst, at Catalyst’s reasonable request, and at mutually agreed
times during the Transfer Period and in a mutually agreed manner, the Licensed
Technology, including, without limitation, all pre-clinical and clinical data
generated or compiled in connection with Development of Licensed Product and all
testing techniques, technology and other Licensed Know-How. BioMarin and its
Affiliates shall transfer the Licensed Technology to Catalyst for a period of
six (6) months, or such longer period as the Parties may mutually agree upon in
order for all Licensed Technology that is required or reasonably useful for
Catalyst’s conduct of the Ongoing Study and other Development activities
hereunder to be transferred in full to Catalyst (the “Transfer Period”). During
the Transfer Period, BioMarin shall, at Catalyst’s reasonable request, provide
technical consultation to Catalyst with respect to the Licensed Technology by
email, teleconference, and in-person meetings during BioMarin’s normal business
hours.

3.3 Diligent Development. Each Party shall use Diligent Efforts to carry out, in
a timely fashion and in good scientific manner, its responsibilities under
Article 3, including, in the case of Catalyst, its obligations under the
Development Plan. Additionally, Catalyst shall use Diligent Efforts to:
(a) Develop at least one Licensed Product for LEMS in the U.S.; (b) take all
other actions necessary to either satisfy BioMarin’s obligations or allow
BioMarin to satisfy its obligations (i) to EUSA under the EUSA License and
(ii) to the Former Stockholders of Huxley under the Huxley Stock Purchase
Agreement, in each case, (i) and (ii), relating to the Development of Licensed
Product in the Territory; and (c) complete the double-blind treatment phase of
the LMS-002 U.S. Phase 3 Clinical Trial within twenty-four (24) months of the
Effective Date, provided that BioMarin complies with its supply obligations
under Section 5.1. Any failure by Catalyst to comply with the obligations as set
forth in this Section 3.3 shall be deemed to be a material breach of this
Agreement, for which BioMarin may exercise its termination rights in accordance
with Section 13.2 or any other available remedies at law or in equity.

3.4 Development Plan. Catalyst’s Development of Licensed Products hereunder
shall be governed by a comprehensive, multi-year plan (the “Development Plan”).
The Development Plan shall provide a planned Development program that is
designed to generate the non-clinical, clinical and regulatory information
required for submitting Drug Approval Applications and to obtain Regulatory
Approvals for Licensed Products in the Territory. The Development Plan shall
also include the Joint Post-Marketing Studies (and budgets covering such
studies). Catalyst shall be responsible for: (i) preparing an initial
Development Plan to be provided to BioMarin within forty-five (45) days of the
Effective Date;

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

and (ii) preparing updates to the Development Plan, to be provided to BioMarin
on an annual basis (or on an ad hoc basis to add a Joint Post-Marketing Study),
along with the reports required under Section 3.7(c), within forty-five
(45) days of each full calendar year during which Catalyst is required to
perform under the Development Plan.

3.5 Jointly-Funded Post-Marketing Studies.

(a) In General. The Parties shall collaborate on and jointly fund (i.e., on a
50/50 basis) Post-Marketing Studies, with respect to the treatment of LEMS with
Firdapse, that are required by both the FDA and the EMA as a condition of
granting Regulatory Approval (“Joint Post-Marketing Studies”). The attached
Schedule 3.5 contains a list of post-marketing studies currently required by the
EMA, which list shall be updated by BioMarin as additional post-marketing
studies for the EU are identified. The Parties agree that to the extent such EU
post-marketing studies are necessary or useful as post-marketing studies for the
Territory, then Catalyst shall notify BioMarin and those studies shall be deemed
Joint Post-Marketing Studies hereunder. For clarity, except as set forth in this
Section 3.5, Catalyst shall be solely responsible, at its sole cost, for all
other Post-Marketing Studies required by Regulatory Authorities in the
Territory.

(b) Responsibilities. For any such Joint Post-Marketing Study described in
clause (a), the Parties will collaborate on the drafting of a detailed plan and
budget for such Post-Marketing Study, which sets forth the responsibilities of
each Party with respect to such study (“Study Plan”). BioMarin will be
responsible for conducting the Joint Post-Marketing Studies listed in Schedule
3.5 and, unless otherwise agreed in a Study Plan, BioMarin will be responsible
for conducting any other Joint Post-Marketing Studies. The Parties will make
good faith efforts to discuss and agree upon such Study Plan in a timely
fashion. Upon the Parties’ mutual agreement on the Study Plan, the Development
Plan shall be amended to add such Study Plan, and the study described therein
will be designated as a Joint Post-Marketing Study, the costs of which will be
shared in accordance with Section 3.7(b).

(c) Records; Reports. Each Party shall keep complete and accurate scientific
records relating to the Joint Post-Marketing Studies and will make such records
reasonably available to the other Party for review and/or copying. Such
scientific records shall be maintained in accordance with good scientific
practices. Each Party shall also keep detailed records of the Joint Development
Costs it incurs, including all supporting documentation for such expenses, and
will keep such records for at least three (3) years after the date that such
expense was incurred. Each Party shall submit to the other Party: (a) oral
reports regarding study activities and results for which it is responsible on a
regular basis, as reasonably requested by the other Party, but no less
frequently than once per month; and (b) written reports by electronic mail
detailing study activities and results for which it is responsible, including
all data and conclusions, descriptions of methods used, and specifications.

3.6 Coordination on Clinical Trials.

(a) Performance of BioMarin Ongoing Study. Promptly following the Effective
Date, the Parties will discuss, plan, and collaborate on the transfer of
responsibilities to Catalyst for the BioMarin Ongoing Study listed on Exhibit A.
The Parties shall complete the transfer of such responsibilities within three
(3) months from the Effective Date (or such longer period as the Parties may
mutually agree upon).

(b) Performance by Catalyst in the ROW. Prior to conducting any Clinical Trial
of a Licensed Product in the ROW in support of a Regulatory Filing or Regulatory
Approval in the Territory, Catalyst shall discuss and coordinate with BioMarin
on the selection of clinical sites in the ROW, and BioMarin shall have final
decision-making authority over the selection and use of any such clinical sites
in the ROW by or on behalf of Catalyst, its Affiliate, or Sublicensee.

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Performance by BioMarin in the Territory. Prior to conducting any Clinical
Trial of a Licensed Product in the Territory in support of a Regulatory Filing
or Regulatory Approval in the ROW, BioMarin shall discuss and coordinate with
Catalyst on the selection of clinical sites in the Territory, and Catalyst shall
have final decision-making authority over the selection and use of any such
clinical sites in the Territory by or on behalf of BioMarin, its Affiliate, or
Sublicensee.

(d) Joint Development Committee. Within thirty (30) days of the Effective Date,
the Parties shall establish a joint Development committee (the “JDC”). The JDC
shall consist of four (4) members, two (2) of whom shall be designated by
BioMarin and two (2) of whom shall be designated by Catalyst. Each Party shall
have the right at any time and from time to time to designate a replacement, on
a permanent or temporary basis, for any or all of its previously-designated
members of the JDC. The JDC shall review and discuss each Party’s proposed
Clinical Trials of Licensed Product in the Territory and the ROW, including the
design of such Clinical Trials and the selection of clinical sites, and any
other Development matters raised for discussion at JDC meetings. If a Party
wishes to conduct and/or fund any Clinical Trial(s) (or authorize or facilitate
any investigator initiated study) of Licensed Product in the Territory or the
ROW, such Party shall request a JDC meeting sufficiently in advance to allow
meaningful review and discussion by the JDC of such Party’s proposed Clinical
Trial (including the design thereof). The JDC shall hold meetings promptly
following such request by a Party and at such other times as its members may
determine, at a time and place mutually agreed upon by the Parties (including,
as agreed, by teleconference or videoconference). Each Party’s representatives
on the JDC shall give reasonable consideration to the comments of the other
Party’s representatives on the JDC, but the JDC will only have consultative
powers only and, except as set forth in Sections 3.6(b) and 3.6(c), neither
Party will have final decision-making authority on the JDC. In addition, either
Party may withdraw from the JDC at anytime.

3.7 Development Costs.

(a) In General. Except for the Joint Development Costs described in clause (b),
Catalyst shall be responsible for one hundred percent (100%) of (i) all
Development costs incurred by or on behalf of Catalyst for the Territory on and
after the Effective Date, and (ii) Third Party and out-of-pocket costs incurred
by or on behalf of BioMarin or its Affiliates on or after the Effective Date in
connection with the conduct of the BioMarin Ongoing Study (“Out-of-Pocket
Ongoing Study Costs”) until responsibilities for the BioMarin Ongoing Study have
been fully transferred to Catalyst, subject to the following: (i) as of the
Effective Date, BioMarin estimates that the total Out-of-Pocket Ongoing Study
Costs that BioMarin or its Affiliates will incur, until transfer of
responsibilities for the BioMarin Ongoing Study, are $[****]; (ii) if, at any
time prior transfer of responsibilities for the BioMarin Ongoing Study, BioMarin
anticipates that the total Out-of-Pocket Ongoing Study Costs will exceed the
foregoing estimate (a “Cost Overrun”), BioMarin will promptly notify Catalyst of
the amount of the anticipated Cost Overrun and the reason(s) for such Cost
Overrun; and (iii) Catalyst shall have no obligation to pay for any Cost Overrun
that is not approved in advance by Catalyst. For the avoidance of doubt,
Catalyst shall have no obligation to pay or reimburse BioMarin for any
Development costs incurred by or on behalf of BioMarin or its Affiliates on or
after the Effective Date other than Out-of-Pocket Ongoing Study Costs in
accordance with this Section 3.7(a). Catalyst shall reimburse BioMarin for
Out-of-Pocket Ongoing Study Costs in accordance with this Section 3.7(a) within
forty-five (45) days of Catalyst’s receipt of a statement from BioMarin
summarizing in reasonable detail all such Out-of-Pocket Ongoing Study Costs
incurred, together with such invoices or other appropriate supporting
documentation as Catalyst may reasonably request.

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) Joint Development Costs. The Parties shall each be responsible for fifty
Percent (50%) of the Joint Development Costs incurred in connection with the
performance by BioMarin (or Catalyst, if Catalyst is designated as the
conducting Party under a Study Plan) of the Joint Post-Marketing Studies up to
the amounts budgeted in Schedule 3.5 or, as applicable, in the agreed Study Plan
(subject to Section 7.2(a)). The Parties shall reimburse each other for their
respective shares of such Joint Development Costs in accordance with
Section 7.2(a).

(c) Development Reports. Within forty-five (45) days after each full calendar
year during which Catalyst is required to perform under the Development Plan,
Catalyst shall provide BioMarin with a written report that summarizes, in
reasonable detail, all Development activities performed by Catalyst and its
Affiliates and Third Party contractors during such year. Catalyst shall also
promptly (i) provide BioMarin with any additional information reasonably
requested by BioMarin regarding Development of Licensed Products by or on behalf
of Catalyst or its Affiliates, and (ii) notify BioMarin upon Catalyst’s
initiation of any IND-Enabling Studies, Clinical Trials or Regulatory Filings
relating to Licensed Product.

3.8 Standards of Conduct. Catalyst shall perform, and shall cause its Affiliates
and Third Party contractors to perform, all Development activities for Licensed
Products in good scientific manner and in compliance with all applicable laws,
rules and regulations.

ARTICLE 4

REGULATORY MATTERS

4.1 Ownership of Regulatory Dossier. BioMarin agrees to transfer and hereby does
assign to Catalyst (and Catalyst hereby agrees to receive from BioMarin) all of
BioMarin’s right, title and interest to U.S. IND Number 106263 for Firdapse,
free and clear of all liens, claims and encumbrances. Additionally, BioMarin
shall notify the FDA in writing that it is transferring such IND to Catalyst,
and Catalyst shall notify the FDA in writing that it is accepting such IND and
all responsibilities associated therewith, including without limitation, the
responsibility for reporting adverse events. Catalyst shall own all other
Regulatory Filings with respect to Licensed Products in the Territory and
BioMarin agrees to transfer and hereby does assign to Catalyst any and all of
BioMarin’s right, title and interest in any such Regulatory Filings, free and
clear of all liens, claims and encumbrances. BioMarin shall take any and all
actions reasonably requested by Catalyst to effect the foregoing transfers and
assignments, and, as soon as practicable after the Effective Date, BioMarin
shall deliver to Catalyst copies of all Regulatory Filings and submissions,
correspondence, notices and other communications to or from Regulatory
Authorities, in each case relating to Licensed Product in the Territory. In
addition, as soon as practicable after the Effective Date, BioMarin shall
provide to Catalyst electronic copies of all Regulatory Filings, including all
amendments thereto, submitted by or on behalf of BioMarin or any of its
Affiliates in the EU.

4.2 Regulatory Filings.

(a) Territory. After transfer of ownership, Catalyst shall be responsible for
all Regulatory Filings with respect to Licensed Products in the Territory.
BioMarin shall have a right to review the content and subject matter of each
Drug Approval Application to be filed in the Territory, all correspondence
submitted to Regulatory Authorities in the Territory related to Clinical Trial
design, all proposed labeling of Licensed Products and post-Regulatory Approval
labeling changes, in each case relating to Licensed Product. Catalyst shall
promptly provide BioMarin with copies of all material written or electronic
communications received by it from, or sent by it to, Regulatory Authorities in
the Territory with respect to obtaining and maintaining, Regulatory Approvals
for Licensed Products (it being understood that routine adverse event filings –
i.e., not relating to serious adverse events as defined by applicable law –
shall not fall within the meaning of maintenance) and copies of all material
contact reports produced by Catalyst.

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) ROW. BioMarin shall have the sole right and responsibility (without
obligation) to make Regulatory Filings with respect to Licensed Products in the
ROW. Catalyst shall have a right to review the content and subject matter of
each Drug Approval Application to be filed in the ROW, all correspondence
submitted to Regulatory Authorities in the ROW related to Clinical Trial design,
all proposed labeling of Licensed Products and post-Regulatory Approval labeling
changes, in each case relating to Licensed Product. BioMarin shall promptly
provide Catalyst with copies of all material written or electronic
communications received by it from, or sent by it to, Regulatory Authorities in
the ROW with respect to obtaining and maintaining, Regulatory Approvals for
Licensed Products (it being understood that routine adverse event filings –
i.e., not relating to serious adverse events as defined by applicable law –
shall not fall within the meaning of maintenance) and copies of all material
contact reports produced by BioMarin.

4.3 Regulatory Data. In addition to BioMarin’s technology transfer obligations
under Section 3.2, each Party shall provide the other Party on a timely basis
copies of all material pre-clinical and clinical data generated or compiled in
connection with its Development or Commercialization of Licensed Products (via
electronic copies of such data in a form that may be analyzed and manipulated by
the other Party). For clarity, this shall also include all analytical data
obtained with respect to Licensed Products, descriptions of the manufacturing
processes for Licensed Compounds and Licensed Products (and any material changes
thereto), case report forms and patient medical records generated during
Clinical Trials, and any data generated during post-marketing studies. Catalyst
shall provide such information to BioMarin on an annual basis, along with the
development reports required under Section 3.7. In addition, either Party shall
provide such information within 30 days when requested by the other Party to
support Regulatory Filings in the ROW or in the Territory.

4.4 Rights of Reference.

(a) BioMarin, its Affiliate or sublicensee shall have the right to cross
reference, file or incorporate by reference any regulatory filing or drug master
file (as defined in the U.S. Code of Federal Regulations or any comparable law
in the Territory), and any data contained therein, for any Licensed Products, or
any components thereof, made in the Territory (including all Regulatory
Approvals) in order to support regulatory filings by BioMarin, its Affiliate, or
sublicensee in the ROW and to enable BioMarin, its Affiliate, or sublicensee to
Develop, manufacture, or Commercialize Licensed Products in the ROW.

(b) Catalyst, its Affiliates or sublicensees shall have the right to cross
reference, file or incorporate by reference any regulatory filing or drug master
file (as defined in the U.S. Code of Federal Regulations or any comparable law
in the ROW), and any data contained therein, for any Licensed Products, or any
components thereof, made in the ROW (including all Regulatory Approvals) in
order to support regulatory filings by Catalyst, its Affiliates, or sublicensees
in the Territory and to enable Catalyst, its Affiliates, or sublicensees to
Develop, manufacture, or Commercialize Licensed Products in the Territory.

4.5 Recalls. Any decision to initiate a recall or withdrawal of a Licensed
Product in the Territory shall be made by Catalyst. In the event of any recall
or withdrawal of Licensed Product in the Territory, Catalyst shall take any and
all necessary action to implement such recall or withdrawal in accordance with
applicable law, with assistance from BioMarin as reasonably requested by
Catalyst and at Catalyst’s sole expense. The costs of any such recall or
withdrawal in the Territory, including any out-of-pocket expenses incurred by
BioMarin, shall be borne solely by Catalyst.

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

4.6 Pharmacovigilance Agreement. Subject to the terms of this Agreement, and
within three (3) months after the Effective Date, Catalyst and BioMarin (under
the guidance of their respective Pharmacovigilance Departments, or equivalent
thereof) shall define and finalize the responsibilities the Parties shall employ
to protect patients and promote their well-being in a written Agreement
(hereafter referred to as the “Pharmacovigilance Agreement”). These
responsibilities shall include mutually acceptable guidelines and procedures for
the receipt, investigation, recordation, communication, and exchange (as between
the Parties) of adverse event reports, pregnancy reports, and any other
information concerning the safety of any Licensed Product. Such guidelines and
procedures shall be in accordance with, and enable the Parties and their
Affiliates to fulfill, local and national regulatory reporting obligations to
government authorities. Furthermore, such agreed procedures shall be consistent
with relevant ICH guidelines, except where said guidelines may conflict with
existing local regulatory safety reporting requirements, in which case local
reporting requirements shall prevail. The Pharmacovigilance Agreement will
provide for a worldwide safety database to be maintained by BioMarin for
Firdapse. Each Party hereby agrees to comply with its respective obligations
under such Pharmacovigilance Agreement (as the Parties may agree to modify it
from time to time) and to cause its Affiliates and Sublicensees to comply with
such obligations.

ARTICLE 5

MANUFACTURING

5.1 Clinical Supply of Firdapse. BioMarin shall deliver (or cause to be
delivered) to Catalyst, free of charge, BioMarin’s clinical inventory of
Firdapse and placebo reserved for the BioMarin Ongoing Study, as set forth in
Exhibit E, to be used by Catalyst as its clinical supply for the BioMarin
Ongoing Study. In addition to the quantities set forth in Exhibit E, Catalyst
may place orders for, and BioMarin shall sell and deliver (or cause to be
delivered) to Catalyst, up to a maximum amount of [****] kilograms of the active
pharmaceutical ingredient of Firdapse (“API”), at a per kilogram cost of
[****]€. In order to purchase the API, Catalyst must place one or more orders
for API (up to [****] kilograms total) no later than June 30, 2013, and Catalyst
must provide to BioMarin written notice of the quantity of API to be purchased
at least sixty (60) days prior to the delivery date specified in such notice.

5.2 Stability Testing of Clinical Supply of Firdapse. BioMarin shall continue
stability testing, and shall provide stability reporting to Catalyst, of
BioMarin’s clinical inventory of Firdapse and placebo as set forth in Exhibit E
until the earlier of (a) the terminal expiration date(s) of such clinical
inventory, or (b) the failure of such clinical inventory to meet the product
specifications set forth in U.S. IND Number 106263. BioMarin shall use Diligent
Efforts to transfer all analytical methodology used for the stability testing of
BioMarin’s clinical inventory of Firdapse to a Third Party contract
manufacturer, selected by Catalyst, in a time frame that will enable such Third
Party contract manufacturer to initiate and conduct stability testing of all
additional clinical supplies for the BioMarin Ongoing Study.

5.3 Additional Supply of Firdapse for Clinical and Commercial Use. BioMarin will
provide reasonable assistance to Catalyst in obtaining manufacturing contracts
with the following Third Party contract manufacturers for the supply of Firdapse
(active pharmaceutical ingredient and finished product): [****]. Catalyst will
Manufacture, either itself or through a Third Party contract manufacturer, its
additional requirements for Development and Commercialization of Firdapse in the
Territory, and Catalyst shall bear all associated costs and expenses.

5.4 Other Licensed Products. Catalyst shall have sole responsibility for
Manufacturing all Licensed Products (other than Firdapse) for Development and
Commercialization in the Territory, and Catalyst shall bear all associated costs
and expenses.

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE 6

COMMERCIALIZATION

6.1 Commercialization in the Territory. Catalyst shall have sole responsibility
for Commercializing all Licensed Products in the Territory, as provided in this
Article 6, and Catalyst shall bear all of the costs and expenses, except Joint
Post-Marketing Studies costs and expenses, incurred in connection with all such
Commercialization activities.

6.2 Diligent Commercialization. Catalyst shall use Diligent Efforts to:
(a) Commercialize at least one Licensed Product for LEMS in the U.S.; and
(b) take all other actions necessary to either satisfy BioMarin’s obligations or
allow BioMarin to satisfy its obligations (i) to EUSA under the EUSA License and
(ii) to the Former Stockholders of Huxley under the Huxley Stock Purchase
Agreement, in each case, (i) and (ii), relating to the Commercialization of
Licensed Product in the Territory. Any failure by Catalyst to comply with the
obligations set forth in this Section 6.2 shall be deemed to be a material
breach of this Agreement, for which BioMarin may exercise its termination rights
in accordance with Section 13.2 or any other available remedies at law or in
equity.

6.3 Reports. At least once per Calendar Year, Catalyst will reasonably inform
BioMarin regarding the Commercialization of Licensed Products throughout the
Territory. Catalyst shall provide BioMarin with a written report that
summarizes, in reasonable detail, all Commercialization activities performed by
Catalyst, its Affiliates, Sublicensees, and Third Party contractors during such
year. Such reports submitted by Catalyst shall cover subject matter at a level
of detail reasonably sufficient to enable BioMarin to determine Catalyst’s
compliance with its diligence obligations pursuant to Section 6.2.

6.4 Standards of Conduct. Each Party shall perform, or shall ensure that its
respective Affiliates, sublicensees, and subcontractors perform, all
Commercialization activities in a good scientific and ethical business manner
and in compliance with applicable laws and regulations.

6.5 EUSA License. BioMarin will continue to comply with and perform all of its
obligations under the EUSA License, and BioMarin will in good faith consider any
concerns reasonably raised by Catalyst with respect to BioMarin’s compliance
with the EUSA License. BioMarin shall promptly notify Catalyst upon receipt from
EUSA of any notice of an alleged breach under the EUSA License and Catalyst
shall have the right to promptly discuss with BioMarin any such alleged breach.
Catalyst shall have the right, but not the obligation, to cure any breach by
BioMarin of its obligations under the EUSA License, and Catalyst may offset any
amounts paid by Catalyst to cure such breach against any payments subsequently
due to be paid by Catalyst to BioMarin under this Agreement. Promptly after the
Effective Date, the Parties shall discuss meeting with EUSA to discuss an
amendment of the EUSA License to have EUSA acknowledge the separate territories
under this Agreement, and to make such other changes as the Parties deem
necessary; provided, that, in the event the EUSA License is amended, the Parties
will amend this Agreement accordingly.

ARTICLE 7

PAYMENTS

7.1 Upfront Consideration. Catalyst shall pay to BioMarin such upfront
consideration for the rights granted herein as set forth in the Stock Purchase
Agreement.

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

7.2 Reimbursement of Joint Development Costs.

(a) Within five (5) business days after the end of each Calendar Quarter during
which BioMarin (or Catalyst, if Catalyst is designated as the conducting Party
under a Study Plan) (the “Conducting Party”) is conducting any Joint
Post-Marketing Studies, the Conducting Party shall compile and exchange accurate
and complete information with the other Party (the “Non-Conducting Party”)
concerning the Conducting Party’s Joint Development Costs incurred under Article
3. Such exchanged information shall include a comparison of the Conducting
Party’s actual Joint Development Costs against budgeted costs set forth in
Schedule 3.5 or in the Study Plan or in any other mutually agreed-upon budget,
and shall include copies of Third Party invoices or other appropriate supporting
documentation. Unbudgeted Joint Development Costs that were reasonably incurred
under the circumstances shall be subject to each Party’s obligation to share the
Joint Development Costs equally, as set forth in Section 3.7(b), so long as such
expenses do not exceed in the aggregate the greater of [****] percent ([****]%)
of the budgeted costs set forth in Schedule 3.5 or in the agreed Study Plan or
any other mutually agreed-upon budget.

(b) If, at the time the Conducting Party exchanges information under
Section 7.2(a) pertaining to a particular Joint Post-Marketing Study, such Joint
Post-Marketing Study has been required by Regulatory Authority in its approval
letter to be conducted by the Non-Conducting Party as a condition of granting
Regulatory Approval, then, no later than forty-five (45) days after the exchange
of the Conducting Party’s Development Cost expenditure information, the Parties
shall reconcile all Joint Development Cost expenditure amounts through a net
payment to the Party incurring greater Joint Development Cost expenditures in
such Calendar Quarter.

(c) If, at the time the Conducting Party exchanges information under
Section 7.2(a) pertaining to a particular Joint Post-Marketing Study, such Joint
Post-Marketing Study has not been required by Regulatory Authority in its
approval letter to be conducted by the Non-Conducting Party as a condition of
granting Regulatory Approval, then the Non-Conducting Party shall have no
obligation to pay or reimburse any Joint Development Costs allocable to such
Joint Post-Marketing Study unless and until such Joint Post-Marketing Study is
required by Regulatory Authority in its approval letter to be conducted by the
Non-Conducting Party as a condition of granting Regulatory Approval. At such
time as a Joint Post-Marketing Study is required by Regulatory Authority in its
approval letter to be conducted by the Non-Conducting Party as a condition of
granting Regulatory Approval, (i) to the extent such Joint Post-Marketing Study
is then ongoing, the Parties shall reconcile Joint Development Costs allocable
to such Joint Post-Marketing Study as provided in Section 7.2(b), or (ii) to the
extent such Joint Post-Marketing Study is completed, the Non-Conducting Party
shall reimburse the Conducting Party an amount equal to the Non-Conducting
Party’s share of Joint Development Costs incurred under Article 3 for such Joint
Post-Marketing Study, within forty-five (45) days of receipt of an invoice for
the same, together with copies of Third Party invoices or other appropriate
supporting documentation (to the extent not already provided to the
Non-Conducting Party pursuant to Section 7.2(a)).

(d) In accordance with the restrictions and limitations as set forth
Section 8.3, each Party will have the right to audit appropriate records of the
other Party to verify such Joint Development Costs.

7.3 Supply Costs. Catalyst shall pay BioMarin for Manufacturing and supply of
Firdapse in accordance with the terms set forth in Article 5.

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

7.4 Royalties.

(a) Royalty Rates on Net Sales. Subject to adjustment as described in
Section 7.4(b), Catalyst shall pay to BioMarin incremental quarterly royalties
on aggregate, cumulative Net Sales of each Licensed Product in the Territory by
Catalyst, its Affiliates, or Sublicensees at a royalty rate determined by total
Net Sales of such Licensed Product in a Calendar Year as follows:

[****]

All royalty payments made by Catalyst to BioMarin hereunder shall be
non-creditable and non-refundable.

(b) Royalty Term. With respect to each Licensed Product, royalties owed by
Catalyst under Section 7.4 will commence, on a country-by-country basis, upon
the First Commercial Sale of such Licensed Product in such country in the
Territory, and will continue at the rates set forth in Section 7.4, on a
country-by-country basis, for [****] years.

Upon the expiration of the applicable Royalty Term with respect to a particular
Licensed Product in the Territory, the license granted to Catalyst under the
Licensed Technology for the Licensed Product in the Territory shall become
fully-paid, royalty-free, perpetual and irrevocable.

7.5 Third Party Agreements and Payments

(a) Payments. Catalyst shall be responsible for paying to BioMarin the milestone
payments and royalties set forth in Exhibit F and owed by BioMarin or its
Affiliates to EUSA under the EUSA License and to the Former Stockholders of
Huxley under the Huxley Stock Purchase Agreement on account of (i) the grant to
Catalyst of the licenses set forth in Section 2.1, and (ii) the research,
development, manufacture and/or commercialization of Licensed Products by
Catalyst, its Affiliates or Sublicensees in the Territory. Catalyst shall pay to
BioMarin the milestone payments and royalties set forth in Exhibit F at least
ten (10) days in advance of the applicable due date for such payments to be made
under the EUSA License or the Huxley Stock Purchase Agreement (“Third Party
Payment Due Date”). BioMarin shall not retain or use for any purpose any such
milestone payments or royalties paid by Catalyst and, following receipt of such
milestone payments and royalties, BioMarin shall transmit such amounts to EUSA
and/or the Former Stockholders of Huxley promptly, but in any event on or before
the applicable Third Party Payment Due Date.

(b) Reports. At least ten (10) days in advance of a Third Party Payment Due Date
and at least ten (10) days prior to any royalty report required under the EUSA
License, Catalyst shall provide a written report to BioMarin with all
information reasonably required by or useful to BioMarin to (i) ascertain when
an applicable milestone payment or royalty is owed under the EUSA License or the
Huxley Stock Purchase Agreement, and (ii) calculate the amounts of applicable
royalty and milestone payments due under the EUSA License or the Huxley Stock
Purchase Agreement. BioMarin and Catalyst shall cooperate and facilitate such
exchange of information, as reasonably necessary to assist Catalyst in complying
with the foregoing obligations and to assist BioMarin in complying with its
obligations pursuant to the EUSA License and the Huxley Stock Purchase
Agreement.

 

18



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE 8

PAYMENT; REPORTS; AUDITS

8.1 Quarterly Royalty Payments and Reports.

(a) Until the expiration of Catalyst’s royalty obligations under Section 7.4(b),
Catalyst shall provide to BioMarin preliminary written reports not more than
five (5) business days after the end of each Calendar Quarter and follow-on
written reports (reconciling the preliminary reports, as necessary) not more
than ten (10) business days after the end of each Calendar Quarter covering all
sales of Licensed Products for which invoices were sent during such Calendar
Quarter in the Territory by Catalyst, its Affiliates, or Sublicensees.

(b) Each royalty report required under Section 7.5(b) and each such written
report required under Section 8.1(a) shall state for the period in question:

(i) gross sales of Licensed Products in the Territory during the applicable
Calendar Quarter, on a Licensed Product-by-Licensed Product and
country-by-country basis;

(ii) calculation of Net Sales for the applicable Calendar Quarter, along with
cumulative Net Sales for the then-current Calendar Year;

(iii) a calculation of the amount of royalty payment due on such Net Sales
pursuant to Section 7.4; and

(iv) a calculation of the amount of royalty payment due to EUSA under the EUSA
License.

(c) The information contained in each report under this Section 8.1 shall be
considered Confidential Information of Catalyst. Concurrent with the delivery of
each follow-on quarterly report, Catalyst shall make the payments due to
BioMarin under Section 7.4 and Section 7.5 for the Calendar Quarter covered by
such report.

8.2 Non-Creditable, Non-Refundable. All payments made by Catalyst pursuant to
this Agreement shall be non-creditable and non-refundable.

8.3 Accounting. Catalyst agrees to keep full, clear and accurate records for a
period of at least three (3) years after the relevant payment is owed pursuant
to this Agreement, setting forth the sales and other disposition of Licensed
Products sold or otherwise disposed of in sufficient detail to enable royalties
and compensation payable to BioMarin hereunder to be determined. Catalyst
further agrees to permit its books and records to be examined by an independent
accounting firm selected by BioMarin and reasonably acceptable to Catalyst
(subject to written obligations of confidentiality to Catalyst that are no less
stringent than the obligation of confidentiality described in Article 11), at
reasonable times and upon reasonable notice, to examine only those records as
may be necessary to verify reports provided pursuant to Section 8.1. Such audit
shall not be performed more frequently than once per Calendar Year or with
respect to any calendar year ending not more than three (3) years prior to such
year, nor more frequently than once with respect to records covering any
specific period of time. Such examination is to be made at BioMarin’s expense,
except in

 

19



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the event that the results of the audit reveal an underpayment of royalties or
milestone payments to BioMarin under this Agreement exceeding [****] percent
([****]%) over the period being audited, in which case reasonable audit fees for
such examination shall be paid by Catalyst. Catalyst further agrees to permit
its books and records to be examined by an independent accounting firm selected
by EUSA and reasonably acceptable to Catalyst (subject to written obligations of
confidentiality to Catalyst that are no less stringent than the obligation of
the confidentiality described in Article 11), at reasonable times and upon
reasonable notice, to examine only those records as may be necessary to verify
reports provided pursuant to Section 8.1. Such audit shall not be performed more
frequently than once per Calendar Year or with respect to any calendar year
ending not more than three (3) years prior to such year, nor more frequently
than once with respect to records covering any specific period of time. Such
examination is to be made at EUSA’s expense, except in the event that the
results of the audit reveal an underpayment of royalties or milestone payments
owed to EUSA under this Agreement exceeding [****] percent ([****]%) over the
period being audited, in which case reasonable audit fees for such examination
shall be paid by Catalyst.

8.4 Methods of Payments. All payments due to BioMarin under this Agreement shall
be paid in Dollars by wire transfer to a bank in the U.S. designated in writing
by BioMarin.

8.5 Taxes. If a law or regulation of any country requires withholding of taxes
of any type, levies or other charges with respect to the any amounts payable
hereunder to BioMarin, Catalyst shall promptly pay such tax, levy or charge for
and on behalf of BioMarin to the proper governmental authority, and shall
promptly furnish BioMarin with receipt of such payment. Catalyst shall have the
right to deduct any such tax, levy or charge actually paid from payment due
BioMarin or be promptly reimbursed by BioMarin if no further payments are due to
BioMarin. Catalyst agrees to reasonably assist BioMarin in claiming exemption
from such deductions or withholdings under double taxation or similar agreement
or treaty from time to time in force and in minimizing the amount required to be
so withheld or deducted.

8.6 Foreign Exchange. The rate of exchange to be used in computing the amount of
currency equivalent in Dollars of Net Sales invoiced in other currencies shall
be made at the closing exchange rates reported in The Wall Street Journal (U.S.,
Western Edition) on the last business day of the applicable Calendar Quarter for
which the payment is made.

8.7 Late Payments. Any amounts not paid by Catalyst when due under this
Agreement will be subject to interest from and including the date payment is
due, up through and including the date upon which BioMarin has collected the
funds in accordance herewith at a rate equal to the lesser of (a) the sum of ten
percent (10.0%) plus the prime rate of interest quoted in the Money Rates (or
equivalent) section of the Wall Street Journal per annum, calculated daily, or
(b) the maximum interest rate allowed by law.

ARTICLE 9

INTELLECTUAL PROPERTY

9.1 Inventions. The inventorship of any Inventions shall be determined under
U.S. patent law. BioMarin shall own the entire right, title and interest in and
to the BioMarin Inventions, and Patents claiming only such BioMarin Inventions
(and no Joint Inventions). Catalyst shall own the entire right, title and
interest in and to the Catalyst Inventions, and Patents claiming only such
Catalyst Inventions (and no Joint Inventions). BioMarin and Catalyst shall each
own an undivided one-half interest in and to any and all Joint Inventions and
Joint Patents. Except as otherwise specified in this Agreement, BioMarin and
Catalyst as joint owners each shall have the right to exploit and to grant
licenses under the Joint Inventions without accounting for profits or other
consideration, or sharing of any proceeds, to the other Party, in each case
without the consent of the other Party.

 

20



--------------------------------------------------------------------------------

EXECUTION VERSION

 

9.2 Patent Prosecution.

(a) Licensed Patents. For each jurisdiction within the Territory, Catalyst shall
have the first right to prepare, file, prosecute and maintain each Patent within
the Licensed Patents, on behalf of BioMarin or its Affiliate, at Catalyst’s sole
expense and by counsel of its own choice (including, in Catalyst’s discretion,
any counsel employed by BioMarin to prepare, file, prosecute or maintain any
Licensed Patents prior to the Effective Date), and BioMarin shall promptly
disclose to Catalyst any invention disclosures, or other similar documents,
submitted to it by its employees, agents or independent contractors describing
subject matter that are purported to be BioMarin Inventions as defined
hereunder, and all information relating to such BioMarin Inventions in
sufficient detail for Catalyst to exercise its right to prepare, file, prosecute
and maintain a Patent claiming such BioMarin Invention in each jurisdiction
within the Territory. Catalyst shall keep BioMarin reasonably informed and
apprised of the status of each such Licensed Patent in the Territory. Catalyst
shall provide BioMarin with copies of all official documentation and
communications relating to the filing, prosecution, and maintenance of such
Licensed Patents in the Territory sufficiently in advance of any initial
deadline for a filing response (and at least 30 days in advance) so that
BioMarin shall have the opportunity to advise and comment on any filings of
applications, responses to office actions, or other material filing or response
with respect to the Licensed Patents. Catalyst shall give reasonable
consideration to any suggestions or recommendations of BioMarin concerning the
preparation, filing, prosecution and maintenance thereof. If, during the term of
this Agreement, Catalyst intends not to continue prosecuting or maintaining a
Licensed Patent that was licensed to BioMarin Huxley Ltd. by EUSA under the EUSA
License (any such Patent, a “EUSA Licensed Patent”) in the Territory, Catalyst
shall notify BioMarin of such intention at least sixty (60) days prior to any
applicable deadline, and BioMarin shall thereupon have the right, but not the
obligation, to assume responsibility for the prosecution and maintenance of such
EUSA Licensed Patent, for which BioMarin shall bear all associated costs and
expenses. For clarity, BioMarin shall retain sole control of and shall be solely
responsible for filing, prosecuting and maintaining Licensed Patents in the ROW,
at BioMarin’s sole discretion and expense.

(b) Catalyst Patents. Catalyst shall retain sole control of and shall be solely
responsible for filing, prosecuting and maintaining Catalyst Patents in the
Territory and ROW, at Catalyst’s sole discretion and expense.

(c) Joint Patents.

(i) Territory. For each jurisdiction in the Territory, Catalyst shall have the
first right to prepare, file, prosecute and maintain each Joint Patent, on
behalf of BioMarin or its Affiliate, at Catalyst’s sole expense. BioMarin shall
provide reasonable assistance with such efforts, and Catalyst shall reimburse
BioMarin for all costs and expenses incurred by BioMarin in connection with such
prosecution and maintenance. Catalyst shall keep BioMarin informed and apprised
of the status of each such Joint Patent in the Territory. Catalyst shall provide
BioMarin with copies of all documentation and communications relating to the
filing, prosecution, and maintenance of such Joint Patents in the Territory
sufficiently in advance of any initial deadline for a filing response (and at
least 30 days in advance) so that BioMarin shall have the opportunity to advise
and comment on any filings of applications, responses to office actions, or
other filing or response. Catalyst shall give reasonable consideration to any
suggestions or recommendations of BioMarin concerning the preparation, filing,
prosecution and maintenance thereof. If, during the term of this Agreement,
Catalyst intends not to file or continue prosecuting or maintaining a Joint
Patent in the Territory, Catalyst shall notify BioMarin of such intention at
least sixty (60) days prior to any applicable deadline, and BioMarin shall
thereupon have the right, but not the obligation, to assume responsibility for
the prosecution or maintenance of such Joint Patent, for which BioMarin shall
bear all associated costs and expenses.

 

21



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(ii) ROW. For each jurisdiction in the ROW, BioMarin shall have the first right
to prepare, file, prosecute and maintain each Joint Patent, on behalf of
Catalyst or its Affiliate, at BioMarin’s sole expense. Catalyst shall provide
reasonable assistance with such efforts, and BioMarin shall reimburse Catalyst
for all costs and expenses incurred by Catalyst in connection with such
prosecution and maintenance. BioMarin shall keep Catalyst informed and appraised
of the status of each such Joint Patent in the ROW. BioMarin shall provide
Catalyst with copies of all documentation and communications relating to the
filing, prosecution, and maintenance of such Joint Patents in the ROW
sufficiently in advance of any initial deadline for a filing response (and at
least 30 days in advance) so that Catalyst shall have the opportunity to advise
and comment on any filings of applications, responses to office actions, or
other filing or response. BioMarin shall give reasonable consideration to any
suggestions or recommendations of Catalyst concerning the preparation, filing,
prosecution and maintenance thereof. If, during the term of this Agreement,
BioMarin intends not to file or continue prosecuting or maintaining a Joint
Patent in the ROW, BioMarin shall notify Catalyst of such intention at least
sixty (60) days prior to any applicable deadline, and Catalyst shall thereupon
have the right, but not the obligation, to assume responsibility for the
prosecution or maintenance of such Joint Patent, for which Catalyst shall bear
all associated costs and expenses.

(d) Cooperation. BioMarin and Catalyst shall coordinate with each other on the
prosecution of the Licensed Patents and Joint Patents in their respective
territories (i.e. for Catalyst, the Territory, and for BioMarin, the ROW) to
seek a consistent prosecution strategy in each territory. Additionally, Catalyst
shall use Diligent Efforts in obtaining patent term extension or supplemental
protection certificates or their equivalents in any country in the Territory
with respect to Licensed Patents and Joint Patents covering the Licensed
Products. If elections with respect to obtaining such patent term extensions are
to be made, BioMarin and Catalyst shall discuss and make reasonable efforts to
agree upon such elections. BioMarin shall provide such cooperation to Catalyst
as Catalyst reasonably deems necessary for the preparation, filing, prosecution
and maintenance of Licensed Patents and Joint Patents, and for obtaining and
maintaining any patent term extensions, supplementary protection certificates
and the like in the Territory, including by making the inventors of any Licensed
Patent or Joint Patent reasonably available to Catalyst with respect to
responding to any patent office action, and by executing all papers and
instruments, and requiring its Affiliates and its and their employees, agents
and contractors to execute such papers and instruments, as Catalyst reasonably
deems necessary. Catalyst shall reimburse BioMarin for its reasonable expenses
incurred in the course of providing such cooperation.

9.3 Patent Enforcement.

(a) Notice. If either Party becomes aware of any infringement, threatened
infringement, or alleged infringement of a Licensed Patent, Catalyst Patent, or
Joint Patent by a Third Party (an “Infringement”), it will promptly notify the
other Party thereof including available evidence of infringement, provided that
each Party shall comply with the obligations set forth in Section 6.1 of the
EUSA License regarding notifying EUSA of any actual, potential or alleged
infringement of a EUSA Licensed Patent, or of any challenge to the validity of a
EUSA Licensed Patent, of which either Party becomes aware.

(b) Enforcement in the Territory. Subject to EUSA’s rights under Section 6.2 of
the EUSA License with respect to a EUSA Licensed Patent, Catalyst will have the
first right (but not the obligation), at its sole expense, to take the
appropriate steps to address any Infringement of a Licensed Patent or Joint
Patent in the Territory by enforcing such Patent, including without limitation
the initiation of a suit, proceeding or other legal action by counsel of its own
choice. BioMarin will have the right, at its own expense, to be represented in
any such suit, proceeding, or action by counsel of its own choice. If Catalyst
fails to take the appropriate steps to address a particular Infringement of a
Licensed Patent or Joint Patent within ninety (90) days after the date one Party
has provided

 

22



--------------------------------------------------------------------------------

EXECUTION VERSION

 

notice to the other Party of such Infringement, then BioMarin will have the
right (but not the obligation), at its sole expense, to take the appropriate
steps to address such Infringement by enforcing such Licensed Patent or Joint
Patent, including without limitation the initiation of a suit, proceeding or
other legal action by counsel of its own choice. Catalyst will have the right,
at its own expense, to be represented in any such suit, proceeding, or action by
counsel of its own choice. Catalyst will have the sole right (but not the
obligation), at its sole discretion and expense, to take the appropriate steps
to address any Infringement of a Catalyst Patent anywhere in the world by
enforcing such Catalyst Patent, including without limitation the initiation of a
suit, proceeding or other legal action by counsel of its own choice. Catalyst’s
rights to address any Infringement of a EUSA Licensed Patent in the Territory by
enforcing such EUSA Licensed Patent will be subject to EUSA’s rights under
Section 6.2 and Section 6.4 the EUSA License.

(c) Enforcement in the ROW. BioMarin will have the sole right (but not the
obligation), at its sole discretion and expense, to take the appropriate steps
to address any Infringement of a Licensed Patent or Joint Patent in the ROW by
enforcing such Licensed Patent or Joint Patent, including without limitation the
initiation of a suit, proceeding or other legal action by counsel of its own
choice.

(d) Cooperation. If one Party brings any suit, action or proceeding under this
Section 9.3, the other Party agrees to be joined as party plaintiff, at such
enforcing Party’s request and expense, if in the reasonable judgment of the
Party bringing such suit, action or proceeding that the other Party is necessary
for such action; provided, however, that neither Party will be required to
transfer any right, title or interest in or to any property to the other Party
or any other party to confer standing on a Party hereunder. The Party not
pursuing the suit, action or proceeding hereunder will provide reasonable
assistance to the other Party, including by providing access to relevant
documents and other evidence and making its employees available, subject to the
other Party’s reimbursement of any reasonable out-of-pocket expenses incurred by
the non-enforcing or defending Party in providing such assistance. Neither Party
will settle or otherwise compromise any such suit, action or proceeding in a way
that adversely affects the other Party’s intellectual property rights or its
rights or interests with respect to any Licensed Product without such other
Party’s prior written consent.

(e) Recovery. Except as otherwise agreed to by the Parties as part of a
cost-sharing arrangement, any settlements, damages or other monetary awards (the
“Recovery”) recovered pursuant to a suit, proceeding, or action in the Territory
brought pursuant to Section 9.3(b) or 9.3(c) will be allocated first to the
costs and expenses of the Party taking such action, and second, to the costs and
expenses (if any) of the other Party (to the extent not otherwise reimbursed),
and any remaining amounts will be shared by the Parties as follows: (i) if the
applicable suit, proceeding, or action was brought by Catalyst, then such
remaining amounts shall be retained by Catalyst and treated as Net Sales; and
(ii) if the applicable suit, proceeding, or action was brought by BioMarin, then
BioMarin shall retain [****] percent ([****]%) of such remaining amounts and
Catalyst shall receive [****] percent ([****]%). BioMarin shall have the sole
right to any and all Recoveries obtained pursuant to a suit, proceeding, or
action relating to an Infringement of a Licensed Patent in the ROW brought
pursuant to Section 9.3(c).

9.4 Defense of Infringement Actions.

(a) During the term of this Agreement, each Party shall bring to the attention
of the other Party all information regarding potential infringement of Third
Party intellectual property rights via the development, manufacture, production,
use, importation, offer for sale, or sale of a Licensed Product in the
Territory, provided that each Party shall comply with the obligations set forth
in Section 6.3 of the EUSA License regarding notifying EUSA. Upon the request of
either Party, the Parties shall agree on and enter into a “common interest
agreement” wherein such Parties agree to their shared, mutual interest in the
outcome of such potential dispute.

 

23



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) If Catalyst and/or BioMarin are named as defendant(s) in a patent
infringement suit filed by a Third Party concerning the development,
manufacture, production, use, importation, offer for sale, or sale of a Licensed
Product in the Territory, then Catalyst shall control and defend such suit at
its own cost and shall indemnify and hold BioMarin harmless against any such
patent or other infringement suits, and any claims, losses, damages,
liabilities, expenses, including reasonable attorneys’ fees and cost, that may
be incurred by BioMarin therein or in settlement thereof. Any and all
settlements that restrict the scope or enforceability of the Licensed Technology
must be approved by BioMarin, in its reasonable discretion, before execution by
Catalyst. BioMarin shall not be required to approve any settlement that does not
include as a condition thereof the full release of claims against BioMarin.
Catalyst’s rights to defend, control the defense of, and/or settle such
challenge or claim that is applicable to EUSA or a EUSA Licensed Patent will be
subject to EUSA’s rights under Section 6.4 the EUSA License.

(c) This Section 9.4 shall not be interpreted as placing on either Party a duty
of inquiry regarding Third Party intellectual property rights.

9.5 Trademarks. Subject to the terms and conditions of this Agreement, BioMarin
hereby grants to Catalyst an exclusive, royalty-free right and license, with the
right to sublicense, to use the Licensed Trademarks solely in connection with
the Commercialization of Licensed Products in the Field in the Territory.
Catalyst shall be responsible for the selection, registration, maintenance, and
defense of all trademarks, including the Licensed Trademarks, for use in
connection with the sale or marketing of Licensed Products in the Field in the
Territory (the “Marks”), as well as all expenses associated therewith. All uses
of the Marks shall comply with all applicable laws and regulations (including,
without limitation, those laws and regulations particularly applying to the
proper use and designation of trademarks in the applicable countries). Except
for the Licensed Trademarks, Catalyst shall not, without BioMarin’s prior
written consent, use any trademarks or house marks of BioMarin (including the
BioMarin corporate name), or marks confusingly similar thereto, in connection
with Catalyst’s Development or Commercialization of Licensed Products under this
Agreement. Catalyst shall own all Marks (other than the Licensed Trademarks). In
addition, Catalyst undertakes not to use, either in writing or verbally, the
name of the AP-HP or any of its agents in relation to the exploitation and
distribution of the Licensed Products, particularly for promotional purposes, no
matter what the medium used (video, poster, press pack, advertising label, etc.)
without the prior written consent of the AP-HP. Except to the extent required by
laws, rules or regulations, Catalyst shall not under any circumstances be able
to reproduce the names and trademarks of EUSA and/or AP-HP, without its prior
written consent.

9.6 Regulatory Exclusivity. Catalyst shall use Diligent Efforts to obtain,
maintain, and enforce Regulatory Exclusivity, consistent with its obligations
under applicable law, with respect to Licensed Products in the Territory.

9.7 Patent Marking. Catalyst shall, and shall require its Affiliates and
Sublicensees to, mark Licensed Products sold by it hereunder with appropriate
Patent numbers or indicia to the extent permitted by applicable law and
regulations, in those countries in which such markings or such notices impact
recoveries of damages or equitable remedies available with respect to
infringements of Patents.

ARTICLE 10

REPRESENTATIONS, WARRANTIES, AND COVENANTS

10.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date:

(a) Such Party is a corporation or entity duly organized and validly existing
under the laws of the state or other jurisdiction of its incorporation or
formation;

 

24



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) The execution, delivery and performance of this Agreement by such Party has
been duly authorized by all requisite corporate action;

(c) Such Party has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and such performance does
not conflict with or constitute a breach of any agreement of such Party with a
Third Party; and

(d) Such Party has the right to grant the rights and licenses described in this
Agreement.

10.2 BioMarin Representations and Warranties. BioMarin on behalf of itself and
its Affiliates hereby represents and warrants to Catalyst that:

(a) As of the Effective Date, BioMarin has the right to grant the licenses
provided in this Agreement, and the Licensed Technology is free and clear of any
liens, charges, or encumbrances which would conflict with any rights granted to
Catalyst under this Agreement;

(b) BioMarin and its Affiliates have not conveyed or licensed, and will not
convey or license during the term of this Agreement, to a Third Party any right,
title, or interest in, to or under any Licensed Technology which conflicts with
any rights and licenses granted to Catalyst under this Agreement;

(c) As of the Effective Date, to BioMarin’s and its Affiliates’ Knowledge, the
Licensed Patents are not subject to any pending or threatened reexamination,
opposition, interference, or litigation proceeding in the Territory;

(d) As of the Effective Date, to BioMarin’s and its Affiliates’ Knowledge, the
granting by BioMarin of the licenses set forth herein and, the performance by
BioMarin of the activities contemplated herein shall not infringe any registered
trademark or copyright, or issued patent that is registered or issued on or
before the Effective Date, or any trade secret right of any Third Party, in the
Territory;

(e) As of the Effective Date, BioMarin has not received any written notice of a
claim that any issued patent, trade secret or other intellectual property of a
Third Party would be infringed or misappropriated by the Manufacture,
Development or Commercialization of a Licensed Product in the Territory;

(f) As of the Effective Date and to BioMarin’s and its Affiliates’ Knowledge,
BioMarin and its Affiliates have conducted the Development of Firdapse in the
Territory in accordance with applicable law, and neither BioMarin or its
Affiliates nor any officer, employee or agent of BioMarin or its Affiliates has
knowingly made an untrue statement of a material fact to any Regulatory
Authority in the Territory with respect to Firdapse (whether in any submission
to such Regulatory Authority or otherwise), or knowingly failed to disclose a
material fact required to be disclosed to any Regulatory Authority in the
Territory with respect to Firdapse.

(g) As of the Effective Date, the EUSA License is in full force and effect in
accordance with its terms, and neither BioMarin nor any of its Affiliates is in
breach of such agreement and has not received notice from any party to the EUSA
License that BioMarin or any of its Affiliates is in breach of any such
agreement;

 

25



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(h) As of the Effective Date, BioMarin has provided Catalyst with a true,
correct, and complete copy of the EUSA License; and

(i) Neither BioMarin nor any of its Affiliates shall amend, waive any of its
rights, or take or fail to take any other action under the EUSA License in any
manner that would result in termination of the EUSA License or materially and
adversely affect Catalyst’s rights and benefits under this Agreement.

10.3 Disclaimer. EXCEPT AS PROVIDED IN SECTIONS 10.1 AND 10.2, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY ARE PROVIDED “AS IS” AND
EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES, ARISING FROM A COURSE OF DEALING, USAGE OR
TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO.

ARTICLE 11

CONFIDENTIALITY

11.1 Confidentiality. During and after the term of this Agreement, each Party
(i) shall maintain in confidence all Confidential Information of the other
Party; (ii) shall not use such Confidential Information for any purpose except
as permitted by this Agreement; and (iii) shall not disclose such Confidential
Information to anyone other than those of its Affiliates, Sublicensees,
prospective Sublicensees, employees, consultants, agents or subcontractors who
are bound by written obligations of nondisclosure and non-use no less stringent
than those set forth in this Article 11 and to whom such disclosure is necessary
in connection with such Party’s activities as contemplated in this Agreement.
Each Party shall ensure that such Party’s Affiliates, Sublicensees, prospective
Sublicensees, employees, consultants, agents and subcontractors comply with
these obligations. Each Party shall notify the other promptly on discovery of
any unauthorized use or disclosure of the other’s trade secrets or proprietary
information.

11.2 Exceptions. The obligations of confidentiality, non-disclosure, and non-use
set forth in Section 11.1 shall not apply to the extent the receiving Party (the
“Recipient”) can demonstrate that the disclosed information (i) was in the
public domain at the time of disclosure to the Recipient by the other Party, or
thereafter entered the public domain, in each case other than as a result of
actions of the Recipient, its Affiliates, employees, agents or subcontractors,
in breach of this Agreement; (ii) was rightfully known by the Recipient or its
Affiliates (as shown by its written records) prior to the date of disclosure to
the Recipient by the other Party; or (iii) was received by the Recipient or its
Affiliates on an unrestricted basis from a Third Party rightfully in possession
of such information and not under a duty of confidentiality to the other Party.
Notwithstanding any other provision of this Agreement, Recipient’s disclosure of
Confidential Information shall not be prohibited if such disclosure: (a) is in
response to a valid order of a court or other governmental body, provided that
Recipient provides the other Party with prior written notice of such disclosure
in order to permit the other Party to seek a protective order or other
confidential treatment of such Confidential Information; or (b) is otherwise
required by applicable law or regulation.

 

26



--------------------------------------------------------------------------------

EXECUTION VERSION

 

11.3 Publications.

(a) Prior to public disclosure or submission for publication of a proposed
publication or presentation describing the results of any scientific or clinical
activity relating to a Licensed Product, the publishing Party shall send the
non-publishing Party a copy of the proposed publication or presentation to be
submitted and shall allow the non-publishing Party a reasonable time period (but
no less than thirty (30) days from the date of confirmed receipt) in which to
determine whether the proposed publication contains subject matter for which
patent protection should be sought (prior to publication of such proposed
publication) for the purpose of protecting an invention, or whether the proposed
publication contains the Confidential Information of the non-publishing Party,
or whether the proposed publication contains information that is reasonably
likely to have a material adverse impact on the Development or Commercialization
of such Licensed Product in the Territory or ROW, as applicable to the
non-publishing Party. Following the expiration of applicable time period for
review, the publishing Party shall be free to submit such proposed publication
for publication and publish or otherwise disclose to the public such scientific
or clinical results, subject to the procedures set forth in Section 11.3(b).

(b) If the non-publishing Party believes that the subject matter of the proposed
publication contains Confidential Information or a patentable invention of the
non-publishing Party, or information that is reasonably likely to have a
material adverse impact on the Development or Commercialization of such Licensed
Product, then prior to the expiration of the applicable time period for review,
the non-publishing Party shall notify the publishing Party in writing of its
determination that such proposed publication contains such information or
subject matter for which patent protection should be sought. On receipt of such
written notice from the non-publishing Party, the publishing Party shall delay
public disclosure of such information or submission of the proposed publication
for an additional period of sixty (60) days (or such shorter period mutually
agreed by the Parties) to permit preparation and filing of a patent application
on the disclosed subject matter. The publishing Party shall thereafter be free
to publish or disclose such information, except that the publishing Party may
not disclose any Confidential Information of the non-publishing Party in
violation of Sections 11.1 and 11.2 hereof, and the publishing Party shall
discuss and agree with the non-publishing Party on the removal of information
from such disclosure that is reasonably likely to have a material adverse impact
on the Development or Commercialization of the Licensed Product in the
non-publishing Party’s territory.

11.4 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press release
attached as Exhibit G, which shall be issued at a time to be mutually agreed by
the Parties. Any other publication, news release or other public announcement
relating to this Agreement or to the performance hereunder, shall first be
reviewed and approved by both Parties; provided, however, that any disclosure
which is required by law as advised by the disclosing Party’s counsel may be
made without the prior consent of the other Party, although the other Party
shall be given prompt notice of any such legally required disclosure and to the
extent practicable shall provide the other Party an opportunity to comment on
the proposed disclosure. Neither Party shall be required to seek the permission
of the other Party to repeat any information relating to this Agreement that has
already been publicly disclosed by such Party, or by the other Party, in
accordance with this Section 11.4, provided such information remains accurate as
of such time and provided the frequency and form of such disclosure are
reasonable.

ARTICLE 12

INDEMNIFICATION

12.1 Mutual Indemnification. Subject to Section 12.2, each Party (“Indemnitor”)
hereby agrees to indemnify, defend and hold harmless the other Party
(“Indemnitee”), its Affiliates, and their respective directors, employees and
agents from and against any and

 

27



--------------------------------------------------------------------------------

EXECUTION VERSION

 

all Third Party suits, claims, actions, demands, liabilities, expenses and/or
losses, including reasonable legal expenses and reasonable attorneys’ fees
(“Losses”) to the extent such Losses result from: (a) any breach of warranty by
the Indemnitor contained in this Agreement; (b) any breach of this Agreement or
applicable law by the Indemnitor, its Affiliates or (sub)licensees, or their
respective directors, employees and agents; (c) any negligence or willful
misconduct of the Indemnitor, its Affiliates or (sub)licensees, or their
respective directors, employees and agents in the performance of the Agreement;
(d) criminal investigations of, defense of criminal charges against, and
criminal penalties levied on, the Indemnitor, its Affiliates, or their
respective directors, employees and agents; (e) breach of a contractual or
fiduciary obligation owed by the Indemnitor or its Affiliates to a Third Party
(including misappropriation of trade secrets); (f) the Manufacture, use,
handling, storage, Development, Commercialization or other disposition of
Licensed Products by the Indemnitor, its Affiliates or (sub)licensees, or their
respective directors, employees and agents; and/or (g) in the case of Catalyst
as the Indemnitor, any breach of the EUSA License that results from Catalyst’s
failure to perform under this Agreement by Catalyst or its Affiliates,
Sublicensees or other agents. For the avoidance of doubt, the foregoing
indemnity obligation of the Indemnitor shall not apply to the extent of any
Losses for which the Indemnitee has an obligation to indemnify pursuant to this
Section 12.1, as to which Losses each Party shall indemnify the other to the
extent of their respective liability for the Losses.

12.2 Procedure. In the event of a claim by a Third Party against a Party
entitled to indemnification under this Agreement (“Indemnified Party”), the
Indemnified Party shall promptly notify the other Party (“Indemnifying Party”)
in writing of the claim and the Indemnifying Party shall undertake and solely
manage and control, at its sole expense, the defense of the claim and its
settlement. The Indemnified Party shall cooperate with the Indemnifying Party,
including, as requested by the Indemnifying Party entering into a joint defense
agreement. The Indemnified Party may, at its option and expense, be represented
in any such action or proceeding by counsel of its choice. The Indemnifying
Party shall not be liable for any litigation costs or expenses incurred by the
Indemnified Party without the Indemnifying Party’s written consent. The
Indemnifying Party shall not settle any such claim unless such settlement fully
and unconditionally releases the Indemnified Party from all liability relating
thereto, unless the Indemnified Party otherwise agrees in writing.

12.3 Insurance. Catalyst, at its own expense, shall obtain and maintain in
effect, in a form and with insurers reasonably acceptable to BioMarin, which
shall designate BioMarin as an additional insured, during the term of this
Agreement: (i) commercial general liability insurance with a minimum limit of
indemnity of Five Million Dollars ($5,000,000) per occurrence and in the
aggregate; (ii) clinical trial liability insurance with a minimum limit of
indemnity of Five Million Dollars ($5,000,000 per occurrence and in the
aggregate, which insurance must meet all regulations of the countries where the
Clinical Trials will take place, including with respect to the coverage limits
if greater than the ones above; and (iii) product liability insurance with a
minimum limit of indemnity of Twenty Million Dollars ($20,000,000) per
occurrence and in the aggregate; provided, however, that Catalyst shall not be
required to obtain such product liability insurance until prior to Catalyst’s
launch of Licensed Product in the U.S. It is understood that such insurance
shall not be construed to limit Catalyst’s liability with respect to its
indemnification obligations under Article 12. Catalyst shall provide fifteen
(15) days prior written notice to any cancellation of its insurance policy, and
shall provide BioMarin with copies of any such insurance policy upon request.

12.4 Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES BY A
PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM THE
OTHER PARTY PURSUANT TO SECTION 12.1, AND EXCEPT FOR BREACH OF SECTION 2.7 or
11.1 HEREOF: (A) IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY

 

28



--------------------------------------------------------------------------------

EXECUTION VERSION

 

INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THE AGREEMENT; AND
(B) EXCEPT AS SET FORTH BELOW, IN NO EVENT SHALL BIOMARIN’S LIABILITY FOR DIRECT
DAMAGES DUE TO CATALYST UNDER THIS AGREEMENT EXCEED ONE MILLION DOLLARS
($1,000,000) (THE “LIABILITY CAP”). NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
THAT BIOMARIN IS OBLIGATED TO INDEMNIFY CATALYST FOR LOSSES PURSUANT TO SECTION
12.1 AND BIOMARIN HAS INSURANCE COVERAGE(S) FOR SUCH LOSSES, BIOMARIN’S
LIABILITY TO CATALYST UNDER THIS AGREEMENT SHALL BE THE GREATER OF: (A) THE
AMOUNTS PAID OR REIMBURSED BY BIOMARIN’S INSURANCE CARRIERS WITH RESPECT TO SUCH
LOSSES AND (B) THE AMOUNT OF THE LIABILITY CAP.

ARTICLE 13

TERM AND TERMINATION

13.1 Term. The term of this Agreement shall begin on the Effective Date and,
unless earlier terminated in accordance with the terms of this Article 13, will
expire on the date on which Catalyst does not and will not have any additional
payment obligations to BioMarin under this Agreement.

13.1 Termination for Breach.

(a) Subject to the terms and conditions of this Section 13.2, a Party (the
“non-breaching Party”) shall have the right, in addition to any other rights and
remedies, to terminate this Agreement in the event the other Party (the
“breaching Party”) is in material breach of any of its obligations under this
Agreement. The non-breaching Party shall first provide written notice to the
breaching Party, which notice shall identify with particularity the alleged
breach. The breaching Party shall have a period of ninety (90) days, or fifteen
(15) days in the case of any default of payment of undisputed amounts, after
such written notice is provided to cure such breach; provided, however, that if
any breach (other than payment default) is otherwise curable but cannot
reasonably be cured within ninety (90) days, then if the breaching Party submits
to the non-breaching Party a reasonable plan to cure such breach, then the
non-breaching Party’s right to terminate shall be delayed so long as the
breaching Party continues to make such efforts to cure such breach in accordance
with such plan. If such breach is not cured within such period, this Agreement
may be terminated at end of such period by written notice from the non-breaching
Party. Notwithstanding the foregoing, if at any time during the term of this
Agreement, BioMarin receives written notice of a material breach under the EUSA
License which notice is based on Catalyst’s failure to perform under this
Agreement, BioMarin shall give written notice to Catalyst describing in detail
the nature of such breach and Catalyst shall have sixty (60) days from receipt
of such notice to cure such breach (or, if such breach is capable of being cured
but cannot be cured within such 60-day period, Catalyst has commenced and
diligently continued actions to cure such breach provided always that, in such
instance, such cure must have occurred within ninety (90) days from receipt of
such notice to cure such breach). Notwithstanding the foregoing, the Parties
acknowledge that termination for a Party’s material breach under this Agreement
may not be the appropriate remedy, when taking into consideration factors such
as (i) whether the adverse effect of termination on the breaching Party is
disproportionate to the damages caused by such material breach, and (ii) whether
the non-breaching Party may be adequately compensated for the breach other than
through termination, such as through remedies in law or equity.

(b) If the alleged breaching Party disputes in good faith the existence or
materiality of a breach specified in a notice provided by the other Party or
disputes whether termination of this Agreement would be the appropriate remedy
for such breach, and

 

29



--------------------------------------------------------------------------------

EXECUTION VERSION

 

such alleged breaching Party provides the other Party written notice of such
dispute within the applicable cure period set forth above, then the other Party
shall not have the right to terminate this Agreement unless and until (i) it has
been determined in accordance with Section 14.1(b) that the alleged breaching
Party is in material breach of this Agreement and that termination of this
Agreement is the appropriate remedy for such breach, and (ii) such breaching
Party fails to cure such breach within ninety (90) days (or fifteen (15) days in
the case of any default of payment of undisputed amounts) after the conclusion
of the dispute resolution procedure.

(c) Notwithstanding (a) and (b) above, in the event Catalyst fails to complete
the double-blind treatment phase of the LMS-002 U.S. Phase 3 Clinical Trial
within twenty-four (24) months of the Effective Date and fails to spend at least
five million dollars ($5,000,000) in connection with the conduct of the LMS-002
U.S. Phase 3 Clinical Trial during such twenty-four month period, and provided
that BioMarin has complied with its supply obligations under Section 5.1,
BioMarin shall have the right to terminate this Agreement immediately upon
giving Catalyst written notice of termination, provided that BioMarin gives
Catalyst such written notice of termination within thirty (30) days after
expiration of such twenty-four month period.

13.2 Termination at Will. Catalyst may terminate this Agreement at any time by
giving (i) at least ninety (90) days prior written notice, if such termination
occurs prior to the First Commercial Sale of a Licensed Product, or (ii) one
hundred and eighty (180) days prior written notice, if such termination occurs
after First Commercial Sale of a Licensed Product; provided that a ninety
(90) day notice period shall apply in the event the FDA revokes Regulatory
Approval or otherwise prohibits Commercialization of a Licensed Product in the
U.S. due to safety or efficacy reasons. During such ninety (90) or one hundred
eighty (180) day notice period, Catalyst shall continue to perform all of its
obligations under this Agreement, including complying with its diligence
obligations under Sections 3.3 and 6.2, and Catalyst shall not take any action
that would reasonably be expected to materially adversely affect the further
Development and Commercialization of Licensed Products during such notice
period.

13.3 Termination for Patent Challenge. BioMarin may terminate this Agreement in
its entirety if Catalyst or its Affiliates, directly or indirectly, individually
or in association with any other person or entity, brings an action before any
court or agency challenging the validity, enforceability or scope of any
Licensed Patent anywhere in the Territory or the ROW.

13.4 Effects of Termination.

(a) Upon the expiration, but not an earlier termination, of this Agreement with
respect to a particular country and a particular Licensed Product in the
Territory, the license granted to Catalyst under the Licensed Technology for
such Licensed Product in such country in the Territory shall become fully-paid,
royalty-free, perpetual and irrevocable.

(b) Upon early termination (but not expiration) of this Agreement for any
reason:

(i) Each Party shall promptly return to the other Party all relevant records and
materials in its possession or control containing or comprising the other
Party’s Confidential Information and to which the Party does not retain rights
hereunder (including assignments of any Regulatory Approvals or Regulatory
Filings, Patents, trademarks and Confidential Information of such Party solely
to the extent related to Licensed Products).

(ii) The Parties shall proceed, as expeditiously as possible, to wind-up all of
Catalyst’s or its Affiliates’ Development and Commercialization of Licensed
Product then on-going in the Territory and transition such Development and
Commercialization to BioMarin or its designee(s), in accordance with all
applicable laws and such procedures as the Parties may

 

30



--------------------------------------------------------------------------------

EXECUTION VERSION

 

mutually agree to adopt. In the event that Catalyst or its Affiliates is
then-performing any Development activities, the Parties shall promptly work
together in good faith to adopt a plan to wind-down such Development activities
in an orderly fashion or, at BioMarin’s election, promptly transition such
Development activities to BioMarin or its designee(s), in either case with due
regard for patient safety and the rights of any subjects that are participants
in any Clinical Trials, and take any actions deemed reasonably necessary or
appropriate to avoid any human health or safety problems and to be in compliance
with all applicable laws.

(iii) All licenses granted by BioMarin to Catalyst under this Agreement shall
terminate, and all rights under the Licensed Technology shall revert to
BioMarin; provided, however that the licenses granted to Catalyst shall continue
in effect on a non-exclusive basis during wind-up and transition of Development
and Commercialization to BioMarin or its designee(s) and shall be limited to
such wind-up and transition activities; and provided further, however, that if
this Agreement is terminated by Catalyst pursuant to Section 13.2 for BioMarin’s
uncured material breach, Catalyst and its Affiliates and Sublicensees may
continue, to the extent that Catalyst, its Affiliates and/or its Sublicensees
continue to have an inventory of Licensed Products, to fulfill orders received
from customers for Licensed Products in the Territory for a period not to exceed
twelve (12) months after the effective date of termination, subject to
Catalyst’s continued obligation to make payments in connection therewith in
accordance with Article 7.

(iv) Catalyst and its Affiliates shall discontinue making any representation
regarding its status as a licensee of or distributor for BioMarin, for the
Licensed Products. Except in connection with any wind-up or transition
activities and in connection with the sale of inventory pursuant to
Section 13.5(b)(iii), Catalyst and its Affiliates shall cease conducting any
activities with respect to the Manufacturing, Development or Commercialization
of any Licensed Products.

(v) BioMarin shall have the right to Manufacture, Develop and Commercialize
Licensed Products in the Territory itself or with one or more Third Parties, and
shall have the right, without obligation to Catalyst, to take any such actions
in connection with such activities as BioMarin (or its designee), at its
discretion, deems appropriate.

(c) In the event of early termination (but not expiration) of this Agreement
(other than termination by Catalyst pursuant to Section 13.2 for BioMarin’s
uncured material breach), the following shall also apply (i.e., in addition to
Section 13.5(b)):

(i) Catalyst shall grant to BioMarin a worldwide, exclusive (even as to
Catalyst), irrevocable, royalty free, fully paid up license (with full rights to
sublicense), under the Catalyst Technology, and shall assign to BioMarin (or
cause to be assigned), its rights, title, and interest with respect to any Joint
Invention or Joint Patent.

(ii) Unless prohibited by applicable laws, Catalyst shall transfer and assign or
cause to be transferred and assigned to BioMarin (or to the extent not so
transferable or assignable, Catalyst shall take all reasonable actions to make
available to BioMarin the benefits of) all Regulatory Approvals and Regulatory
Filings, including INDs, NDAs and other similar regulatory applications owned or
filed by Catalyst or its Affiliates that relate to Licensed Products. Catalyst
shall also take such actions and execute such other instruments, assignments and
documents as may be necessary to effect the transfer of rights thereunder to
BioMarin and shall provide full copies of all such Regulatory Approvals and
Regulatory Filings that are in Catalyst’s possession.

(iii) Catalyst will transfer and assign to BioMarin all Patent filings, dockets
and other materials related to the filing, prosecution, and maintenance of
Licensed Patents and Joint Patents in the Territory by Catalyst under
Section 9.2(a) and 9.2(c)(i).

 

31



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(iv) Catalyst will provide to BioMarin copies of all material reports and data,
including clinical and non-clinical data and reports, obtained or generated by
or on behalf of Catalyst or its Affiliates pursuant to this Agreement that
relate to Licensed Products, within sixty (60) days of such termination, except
where Catalyst has already provided such report or data under Article 3, and
BioMarin shall have the right to use any such information in Developing and
Commercializing Licensed Products, and to license any Third Parties to do so;

(v) If Catalyst used one or more Marks with regard to Licensed Products in a
country, Catalyst shall grant to BioMarin an exclusive (even as to Catalyst),
worldwide, fully-paid, royalty-free, irrevocable license, with the right to
sublicense, to use such Mark(s) solely in connection with the development and
commercialization of the Licensed Products. For clarity, BioMarin shall under no
circumstance receive any rights under the Catalyst housemarks, except with
respect to selling off existing inventory.

(vi) At BioMarin’s request, Catalyst shall promptly provide to BioMarin copies
of all clinical trial, contract manufacturing, or service agreements entered
into by Catalyst or its Affiliates with respect to Licensed Products. At
BioMarin’s request, Catalyst shall promptly assign (or cause to be assigned),
such agreements to BioMarin, to the extent such assignment is permitted under
such agreement.

(vii) Catalyst shall transfer to BioMarin, at a price equal to one hundred
percent (100%) of Catalyst’s manufacturing cost (or, in the case of Firdapse
supplied by BioMarin to Catalyst under Article 5, the amount invoiced by
BioMarin) for each such Licensed Product, all quantities of Licensed Products in
the possession of Catalyst or its Affiliates (including, without limitation,
Clinical Trial supplies and Licensed Products intended for commercial sale),
except for any quantities of Licensed Products required for any wind-up or
transition activities.

13.5 Cross Default; Remedies for Material Breach. The Parties expressly
acknowledge and agree any uncured material breach by Catalyst of the Catalyst
Note Purchase Agreement shall constitute a material breach of this Agreement.

13.6 Survival; Accrued Rights. The rights and obligations of the Parties under
the following provisions of this Agreement shall survive expiration or any
termination of this Agreement: Articles 1 (to the extent necessary to give force
to, or otherwise understand, surviving provisions), 11 (excluding Section 11.3),
12 (excluding Section 12.3) and 14, and Sections 3.5(c) (with respect to
maintenance of records), 7.2 (with respect to Joint Development Costs incurred
but not paid prior to termination), 8.1 (with respect to royalties owed but not
paid prior to termination), 8.3, 13.5, 13.7, 15.8 and 15.10. In any event,
expiration or termination of this Agreement shall not relieve the Parties of any
liability which accrued hereunder prior to the effective date of such expiration
or termination nor preclude either Party from pursuing all rights and remedies
it may have hereunder or at law or in equity with respect to any breach of this
Agreement, nor prejudice either Party’s right to obtain performance of any
obligation.

ARTICLE 14

DISPUTES; GOVERNING LAW

14.1 Disputes.

(a) Executive Officers. Unless otherwise set forth in this Agreement, in the
event of a dispute arising under this Agreement between the Parties, the Parties
shall refer such dispute to the respective Executive Officers, and such
Executive Officers

 

32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

shall attempt in good faith to resolve such dispute. Either Party may initiate
such informal dispute resolution by sending written notice of the dispute to the
other Party, and, within twenty (20) days after such notice, such Executive
Officers shall meet for attempted resolution by good faith negotiations. If such
Executive Officers are unable to resolve such dispute within thirty (30) days of
their first meeting for such negotiations (or such longer period as such
Executive Officers may agree upon in writing), either Party may seek to have
such dispute resolved in accordance with Section 14.1(b).

(b) Arbitration. Subject to Section 14.1(c), any dispute arising under this
Agreement, or other legal proceeding relating to this Agreement or the
enforcement of any provision of this Agreement, if not resolved by the Executive
Officers pursuant to Section 14.1(a), shall be finally resolved by binding
arbitration administered by JAMS pursuant to JAMS’ Streamlined Arbitration Rules
and Procedures then in effect (the “JAMS Rules”), and judgment on the
arbitration award may be entered in any court having jurisdiction thereof. The
arbitration shall be conducted by a single, neutral arbitrator who shall have
experience with respect to the matter(s) to be arbitrated. If, within thirty
(30) days after initiation of arbitration, the Parties are unable to agree on a
single arbitrator, the arbitrator shall be appointed by JAMS. The place of
arbitration shall be San Francisco, California. Either Party may apply to the
arbitrator for interim injunctive relief until the arbitration award is rendered
or the controversy is otherwise resolved. Nothing contained herein shall be
construed to permit the arbitrator to award punitive, exemplary or similar
damages. Each Party shall bear its own costs and expenses and attorneys’ fees
and an equal share of the arbitrators’ fees and any administrative fees of
arbitration. Except to the extent necessary to confirm an award or as may be
required by law, neither a Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable California statute of
limitations. The Parties agree that, in the event of a dispute over the nature
or quality of performance under this Agreement, and, as provided in
Section 13.2(b), neither Party may terminate this Agreement until final
resolution of the dispute through arbitration. The Parties further agree that
any payments made pursuant to this Agreement pending resolution of the dispute
shall be refunded if the arbitrator determines that such payments are not due.

(c) Disputes Relating to Patents and Trademarks and Equitable Relief.

(i) Any dispute, controversy or claim arising out of, relating to or in
connection with: (i) the scope, validity, enforceability or infringement of any
Patent rights covering the research, development, manufacture, use or sale of
any Licensed Product; or (ii) any Marks, shall in each case be submitted to a
court of competent jurisdiction in the territory in which such Patent or
trademark rights were granted or arose.

(ii) Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief (e.g., in the event of a potential or actual breach of the
exclusivity provisions in Section 2.7 or the confidentiality and non-use
provisions in Article 11) need not be resolved through the procedure described
in Section 14.1(a) but may be immediately brought in any court of competent
jurisdiction.

14.2 Governing Law. The validity, performance, construction, and effect of this
Agreement shall be governed by the laws of the State of California, without
regard to conflicts of law principles that would provide for application of the
law of another jurisdiction.

 

33



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE 15

MISCELLANEOUS

15.1 Assignment. Either Party may assign this Agreement (a) to any Affiliate of
such Party without the prior written consent of the other Party, provided that
such Party provides the other Party with written notice of such assignment and
remains fully liable for the performance of such Party’s obligations hereunder
by such Affiliate, or (b) without the prior written consent of the other Party,
to its successor in interest by way of merger, acquisition, or sale of all or
substantially all of its assets to which this Agreement relates, provided that
such Party provides the other Party with written notice of such assignment. Any
other assignment of this Agreement by a Party requires the prior written consent
of the other Party. Any assignment in violation of this Section 15.1 shall be
null and void. This Agreement shall be binding on and shall inure to the benefit
of the permitted successors and assigns of the Parties hereto. Notwithstanding
the foregoing, in the event that a Party assigns this Agreement to its successor
in interest by way of merger, acquisition, or sale of all or substantially all
of its assets to which this Agreement relates, the intellectual property rights
of such successor in interest, and of any of its Affiliates as of just prior to
such assignment, as existing immediately prior to the closing of such
transaction, shall be automatically excluded from the rights licensed to the
other Party under this Agreement.

15.2 Force Majeure. If either Party shall be delayed, interrupted in or
prevented from the performance of any obligation hereunder by reason of force
majeure including an act of God, fire, flood, earthquake, war (declared or
undeclared), public disaster, act of terrorism, strike or labor differences, or
any other cause beyond such Party’s control, such Party shall not be liable to
the other therefor; and the time for performance of such obligation shall be
extended for a period equal to the duration of the force majeure which
occasioned the delay, interruption or prevention. The Party invoking such force
majeure rights of this Section 15.2 must notify the other Party by courier or
overnight dispatch (e.g., Federal Express) within a period of fifteen (15) days
of both the first and last day of the force majeure unless the force majeure
renders such notification impossible in which case notification will be made as
soon as possible. If the delay resulting from the force majeure exceeds six
(6) months, both Parties shall consult together to find an appropriate solution.

15.3 Performance by Affiliates. A Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of its obligations under this
Agreement, and shall cause its Affiliates to comply with the provisions of this
Agreement in connection with such performance. Any breach by a Party’s Affiliate
of any of such Party’s obligations under this Agreement shall be deemed a breach
by such Party, and the other Party may proceed directly against such Party
without any obligation to first proceed against such Party’s Affiliate.

15.4 Maintenance of Records Required by Law or Regulation. Each Party shall keep
and maintain all records required by law or regulation with respect to Licensed
Products and shall make copies of such records available to the other Party upon
request.

15.5 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the U.S. or
other countries which may be imposed upon or related to BioMarin or Catalyst
from time to time. Each Party agrees that it shall not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity.

 

34



--------------------------------------------------------------------------------

EXECUTION VERSION

 

15.6 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter herein and, effective on the
Effective Date, supersedes all previous agreements between the Parties with
respect to the subject matter herein, whether written or oral. This Agreement
shall not be changed or modified orally, but only by an instrument in writing
signed by both Parties.

15.7 Severability. If any provision of this Agreement is declared invalid by a
court of last resort or by any court or other governmental body from the
decision of which an appeal is not taken within the time provided by law, then
and in such event, this Agreement will be deemed to have been terminated only as
to the portion thereof that relates to the provision invalidated by that
decision and only in the relevant jurisdiction, but this Agreement, in all other
respects and all other jurisdictions, will remain in force; provided, however,
that if the provision so invalidated is essential to the Agreement as a whole,
then the Parties shall negotiate in good faith to amend the terms hereof as
nearly as practical to carry out the original intent of the Parties, and,
failing such amendment, either Party may submit the matter for resolution
pursuant to Article 14.

15.8 Notices. Any notice or report required or permitted to be given under this
Agreement shall be in writing and shall be mailed by certified or registered
mail, or sent by confirmed facsimile, as follows and shall be effective at the
time of such confirmation or five (5) days after such mailing, as applicable:

If to BioMarin:

BioMarin Biopharmaceutical Inc.

105 Digital Drive

Novato, CA 94949

Attention: General Counsel

Fax: (415) 506-6425

If to Catalyst:

Catalyst Pharmaceutical Partners

355 Alhambra Circle, Suite 1500

Coral Gables, Florida, 33134

Attention: Chief Executive Officer

Fax: (305) 529-0933

15.9 Further Assurances. The Parties agree to reasonably cooperate with each
other in connection with any actions required to be taken as part of their
respective obligations under this Agreement, and shall (a) furnish to each other
such further information; (b) execute and deliver to each other such other
documents; and (c) do such other acts and things (including working
collaboratively to correct any clerical, typographical, or other similar errors
in this Agreement), all as the other Party may reasonably request for the
purpose of carrying out the intent of this Agreement.

15.10 Agency. Neither Party is, nor will be deemed to be an employee, agent or
representative of the other Party for any purpose. Each Party is an independent
contractor, not an employee or partner of the other Party. Neither Party shall
have the authority to speak for, represent or obligate the other Party in any
way without prior written authority from the other Party.

 

35



--------------------------------------------------------------------------------

EXECUTION VERSION

 

15.11 No Waiver. Any omission or delay by either Party at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof, by the other Party, shall not constitute
a waiver of such Party’s rights to the future enforcement of its rights under
this Agreement. Any waiver by a Party of a particular breach or default by the
other Party shall not operate or be construed as a waiver of any subsequent
breach or default by the other Party.

15.12 Interpretation; No Strict Construction; Headings. This Agreement shall be
interpreted in the English language. This Agreement has been prepared jointly
and shall not be strictly construed against either Party. Ambiguities, if any,
in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision. The headings
of each Article and Section in this Agreement have been inserted for convenience
of reference only and are not intended to limit or expand on the meaning of the
language contained in the particular Article or Section. The term “including” as
used herein means “including without limitation” and shall not limit the
generality of any description preceding such term.

15.13 Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall be regarded as one and the same instrument.

15.14 Non Compete. During the Term of this Agreement, Catalyst is prohibited
from commercializing or distributing personally or through the intermediary of a
Third Party or its Affiliates or subsidiaries, products likely to be in
competition with a Licensed Product in territories in which the Licensed Product
is approved or under development. The term “products likely to be in competition
with a Licensed Product,” is understood to refer to any commercialized drug
product labeled for the treatment of LEMS. However, it is agreed that this
Section 15.14 shall not apply to a Combination Product and/or to a product that
is used in synergy with a Licensed Product. For the sake of clarity it is agreed
that Catalyst is allowed to develop, make, have made, distribute, exploit and
commercialize any product in any indication.

[Signature Page Follows]

 

36



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have executed this License Agreement through
their duly authorized representatives to be effective as of the Effective Date.

 

BIOMARIN PHARMACEUTICAL INC.    

CATALYST PHARMACEUTICAL

PARTNERS, INC.

By:   /s/ G. Eric Davis     By:   /s/ Patrick J. McEnany Name:   G. Eric Davis  
  Name:   Patrick J. McEnany Title:   SVP, General Counsel     Title:  
Chairman, President and CEO

 

37



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

BIOMARIN ONGOING STUDY

LMS-002 U.S. Phase 3 Clinical Trial

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT C

LICENSED PATENTS

 

SERIALNO

  

TITLE

  

FILE

  

EXP

  

COUNTRY

10/467,082

United States              

  

3,4-DIAMINOPYRIDINE TARTRATE AND PHOSPHATE,

PHARMACEUTICAL COMPOSITIONS AND USES

THEREOF

   01 /20/2004    02/1/2022   

US

Pending

   [****]         

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT D

LICENSED TRADEMARKS

 

COUNTRY

  

TMARK

  

APPNO

  

REGNO

  

STATUS

  

FILED

  

REG

CA

   FIRDAPSE    1,461,708       ALLOWED    12/4 /2009   

MX

   FIRDAPSE    1051553    1146443    REGISTERED    12/2 /2009    3 /3 /2010

US

   FIRDAPSE    77/830,438       ALLOWED    9 /19/2009   

 